   
  

   

— ENTERED RECEP

———. SERVED 1.
COUNSELPRRTIES OF Réooe

Cage 2:17-qv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 1 of 89
Shannon “Carter OTL

 

     
        

9.0. Dok 108

andian Springs, ivi 89070

UNTTED STATES DISTRITT Ch

 

 

 

 

 

 

 

 

 

 

 

OF NEVADA a
ohannan Cocber . Tat Ved B-REB- ESY
ainsi, PARTIAL
PLAINTIFFS MOTION FoR.
VS. Summary SUBGMENT
“Dean ex al.
VeFendanks,

 

Brana, Ouericaming

    

 

Tt

   
   

ve, due process oy Lew)

 

 

 

Dated ths 30 dayof, October a0!

Bren Catto
Shonton lor fer #70773
720. Bex 208

tT andan Uprings NC $9070
° Cage 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 2 of 89

Shannan Carer “70713
Lncion Socoas wiv $9070

 

la, f
Case No d.\)-CV-Olbag-REB-ESY
Faint Sf,

 

V5. MMGLTOM FOR PARTIAL  Summaey
-SUDGMENT
‘Bean et al “y
Delerdants,

1S Lam the plankfl an tbe above -enbtled case, T ene thus decloratian LD Support
——— th flatoifls osian See garhal Suomen, Sudamesk on ony clams a. Vslahans. of Substantive

Due process ard deliberate wdifecenks te my iy -Derious medical needs ly debeodorks tran, tag a
eee ees ames, Sil and Dzuteada. a. ERE Se mea Uae Say Saget ——___

 

 

 

   

 

ALT am an inmate at Southern Deseck coxteclaansl Center. On february AO\o T Srest

——tlosmed_the debeodants of ory dental needs Vio Medal \sbe. respanded An by deSendant “dean

 

 
 
   

——irsth High Blood _¢ plessuce | pon (9) out EL) unable ‘oe wok « Gr Sieeg pleare. Mel.

+ leas 3 ede. 2 S Bean Udes
Jah duly comaist ued i gabenks, accord ‘oes seetia_ oi _or_sasuhion ws
——_Concech uiilis te origedies of Yoo oggcalle odomaiskration Qeaulahans as seen on |extatnk 4

0 ent *\ Dental assastson

 

 

    
   

 

O5_ Seen in ehh *hltla doh) eh A ea Jechat whl f A da Neer

by defendant Bead

 

 

 

 

 

 

 
. Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 3 of 89

 

 

we $ dtewark. reese SoBe deli eto at _destals deliberate

and lndibecents ba My Serious medical deeds by dentals udutarraiked delaus ak medval

 

 

 

————Heslmen} und my ossd to be treated Gor iasnes dedeeanoeh ly deatal on wae sMe

gk en oe tvnba *y Cinfecmal firak sod _teunel \eved gxievancc>)

 

 

   

 

a.) Wha On o-4-\7 YL was fac shelled Xe be ‘erated Vas Ve,

"atm atAdcmoad of Me Ada seh See an He 3: db

pt tots

 

 

 

 

in Ulhat can not etal hh basi debemdants

 

cen EX Ne ‘poe and 2) PeckSE sins sega, cad. "theta. Anroucin wliale
_. Kote, snevances , XAG Canin Sunk s and gact ih. Medical hark,

WS On Sebruary ADS en Ste 2.

breated tor the lost ‘emai tooth vel soccenhted Agee kame tte ‘os we dderdarks an
4-9: ios

Lda) Maren artival by dental defendant Srbor Bos? Wend deokssk asked WL,

 

 

 

13) Defendanl Br tat Yen Sad Yoo da st keock omekes ues toy te ble

Jaws uiky aqcnsk ‘neon

YWAYT tale devenlant Putar TL was ano bok oy POO cach hack hee ry unalle
to eat ond Slcep ceauihacls Sor Months»

j
IS. WDeleadank ean Wren, Shake d Meat ‘ner ‘nusbaed tins 6 YT. ood Node

XT didn Yorstes i ina'e Hoyt WIAD yk.

16.) I te aah he tie deka ike Ee el

 

 
   

Uda: wa ve theah we bhched Sitar sesgeaded hy asker me. ( . Wwin4 Sel +g dice
of acl L tld defendoat Bidar No ! bitar den stokded that then 1 Zz ary
4 Bean Hen Slated Go batk pp yeu tut ashen yl cont

take he fas _Ueu “ih We tack 1 wias hen escatted aut ob medical.

 

 
Case ~ 17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 4 of 89
XT filed O_Of evonce on Ye tetahakion and densal ot medical treatment

hot Lesa Tebruorn OUT Stokang, X% woes Shih wm extreme, Pars and

Clencly sokasrmy nem of ) Noe. Seagins canshiubonal Vislabon ond my need of beedbmnenb,

18 Defendant Nosh _umnpengecly Te\ec Lert Wy asievance as wakimels Moen

_ * vebusedt and Or | to lor dental of a need +o ie. ‘gsanided medical tectinent.
Sub ar

Clmptaper frie ores memo)

 

‘ . sxhibst * 5

 

71 Yen fled Q complaint wi sinte court olang with o TOA mokion ultuodtely

G TRO hear 3 hearin the deSendonts araued Li They had
_ Ne iden | Uihup Twas ot dental an ate a ie never cequested meice\
treatment saly namea far o lawsuit, "

2h.) use any otlemats de explan hy Vhe. Skate, cauck Ws? Pols
which fequlire all Lama:

 

 

al Sache
Call het” te ‘oe breaker Ser requested ar tefammenced beatment could ary Je >.

dental. Wlearan us dereaclan Dita Oc, reo he, tad een. inlecno, a> WOS?

dent al Voc oer S yeaed ak Snot kime Seud 1 WA only these Ce seqursed

Oy te commended kcal mnent

  
 

 

 

 

 

 

be day Casal Ca OT oss cacorted Lo “Lath
aod not berated vas whet ser fedsoN An on Scheculed aphankment Bs Seem wr

tbh * > CocCuseul Goer) Wns alee \naggen so a: A= V1

 

 

ad.\hy Lhe \ one ok fou, deal agpantment, On 24: TF ‘ook Sled stubiidhe Vokes,
Auevances, and Toy tediect leshel Clack Cleac ly Epuessed my dental Needs Ms; Mercer

defendant Bean ues Seved Summers and Somplouk on 1%: “1 Voc day betace nu

Scheduled apfo.ntment mo &- 4-17 Spec edplatung mu _Qa aw ord nee) ok Leelee
at the cd (Leathe See extant? Catfidovit ob Service

 

 

 
 

E 5 e and seth {calonenk oot 4 wand
be treated onde lack ak WHS) See. e_éxibk*8 ( tes Phrase, esos.)

 

 

ey i nd a a QS Seen ehh q rte A dismiss

24 38 9, lunes’ ae 13a)

 
   

“Limes, ancl aggraittcl.
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 5 of 89

 

2b.) On or about sly 11 2oty ao Leos dus after he Shale courk- CRB wear ino

J
and Sh\\ nok treat by hook pessconally wlecmed deCeodark Wilioms ay my. medical
Ingued untex dental uitha whstmcd wwe “L weld be Seen toy desbal sec exhib fo

(yibe to udcden)

 

 

 

ZA Sew weeks later on yard A Seen debeadank WhilamsT enfarmed Yam
Shoat T Nock SEW nok been ann ‘su Sevta\’ Yet udiiams Stated to me ya mous
hove ceally orssed Ve acs SS" pod uae aniau defendant Williams way olga
soln dsrendan\ Yyewelh pao Susk Sonbed. The bon wardens haslive to ensuite T vecievad

feguesbed aad Lecomemneryt medicerl Seo ane Snoncls, oh agpaguately <esulheod Wy wee

 

UWiiferesiorw, waoantean wobec Syocs ok Pas ond UVaonake ly

Par manent \uon oh Sua eel.

aR T Sled o198% cwsl Sat te the bedeca\ couck along wilh o Tes
lt mateli, o hearin das Meld vs Cederat Couck

295 Ablerc Ys “Comes KeViewerl the evidance on Ye Soce che Moo vec ard

the couck order dscatment putin iH days 06 Seen 14 extibd * We reo) eedera|
heareng

Lo

 

 

 

 

30. Finely Va vencd of hen Subjected to unnecessaty wonton inflic
Soon ly the debtendants via Suwsthne, oui, Heedaass fous Chiaping techn exhreme
peach | tnedaclaes Bale Beod Merure doable Le exct nad Sbeg gisgee ly my donee
alleaghs, ok oureahe “Moe ‘ew Mee arn “E. was ksected Yas a Sermuy medvel tect

4 \Watachuntel i Due 4a Whe dela ond ar ckusual & Seaty\ \ccakenen' a ised,

uthenakely had Ay e exdracked. oo seen v0 Yee segerh Seat te Was Cark Secled
ants alhes n

ban

 

 

 

 

 

 

 

2a. Fac Ne Tea saad Stated wn tne net Slarnsttes). Bykl, Vacs ynokywan., _thehe. andisquted
facts establish Yact

 
    

aon hw ath Winer G
dus Plecens Chars,

Wrsuant to BR Woe STH] _declass vader guna, a_qeeity thst the Leaps, —__
iy Ate nod Cacceck :
Dated Ya 30 dou Achaber A014

hones Latha,

Shamman (beter 70713
Pd Box 26°F

Lndan Pliass NM GFOTE

 

 

 

 

 
Exureay 2 yoase 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 6 of 89

EAL RAY FA
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 7 of 89

 

  
 
 
 
 
 
  

DIVISION OF HUMAN RESOURCE
MANAGEMENT

STANDARDS FORM

EMPLOYEE WORK PERFORMANCE

Supervisors are responsible for establishing the initial standards,
but standards must be reviewed annually and amended when
appropriate. The employee must be given the opportunity to
provide comment when the standards are revised (NAC
284.468).

 

 

 

 

 

 
  
    

Dental Assistant IT (10.263)

NDOC/Medical/ HDSP

Oat

 

 

 

T have read and understand the work performance standards for this position. T understand these standards may be modified after discussion
with my immediate supervisor and with the concurrence of the appointing authority.

 

 

 

 

Employee Signature: Date:
Supervisor Title & Signatare: Date:
Reviewing Officer Title & Signature: Date:
Appointing Authority Title & Signature: Date:

 

Job Elements

(Defined as principal assignments, goals,
responsibilities and/or related factors.)

e Prepare and arrange dental instruments, materials
and equipment appropriate for the planned
procedure(s).

Use four-handed dental assisting techniques.
Clean and sterilize dental instruments according to
current CDC standards.

® Clean and disinfect all dental operatory surfaces

according to current CDC standards.

Pour and trim medels.

Schedule patients according to the needs of the ~—T

institution in concert with the priorities of the [

applicable Administration Regulations. |

  
  

 

« As stipulated by NRS 631, extended duties include:
1, Remove sutures.
2. Apply/remove periodontal pack.
3. Take impressions for study models and af
opposing arch.

 

 

*Weighted
Value

 

Performance Standards

No exceptions

e Extensive knowledge of specialty procedures is above
standard.

e Extensive knowledge of prosthetic lab procedures is
above standard.

¢ Implementation of current infection control standards
according to the latest CDC standards is mandatory
with no exceptions.

  

af
Some experience with expanded duties is standard.
Extensive experience with expanded duties is above
standard.

 

 

 

CARTER 779: Def. Resp. to RFPD [2] - 065
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 8 of 89

   
     

® Expose intra-oral and extra-oral radiographs as | : . Assisting the dentist in the exposure of radiographs is
directed by the dentist. standard.
» Process, mount and label radiographs. * Certification from the Board of Dental Examiners is

above standard.

   
      

Receive and seat patient. e No exceptions.
we Clarify purpose of visit with patient. « Compassionate and respectful treatment is standard.
sf= Update patient medical history e Ability to translate common dental related questions
e Document any other pertinent information. and instructions is above standard.
=~ Explain and clarify basic information regarding
treatment plan.
« Explain the patient's responsibilities for continuing
care.
« Secure patient signature on informed consent forms
for special procedures.

 

* Demonstrate knowledge of Bloodborne Pathogens e No exceptions.
Standard. * Intentional non-compliance with OSHA standards is
e Practice barrier techniques and universal below standard.
precautions.

« Handle and dispose of sharps and hazard materials
according to established State and federal OSHA
standards.

Observe safe practices at all times.

e Observe terms of safety of self, others, and care of
Department preperty, equipment, and vehicles.

« Follow Department accident reporting procedures.

  
      

« Provide basic oral hygiene instruction. * Distribution of oral hygiene instruction materials is
« Demonstrate proper tooth brushing and flossing standard,
methods. «» Demonstration of oral hygiene techniques is above
Discuss the importance of diet. standard.
Provide patient appropriate pre and post-operative
instructions.

   
 

 

   

* Maintain medical/dental supplies. « No exceptions
« Assist in the inventory process. *® Maintenance of adequate supplies of critical materials
« Notify appropriate staff when supplies are needed. is standard.
« Receive and store supplies and materials. » Ability to identify and implement cost saving buying
« Maintain an accurate tool control inventory in techniques is above standard.
accordance with the security practices of the *® Non-compliance with current procurement procedures
institution. is below standard.

@ Demonstrate knowledge of current procedures in
the procurement of supplies and services.

 

 

 

 

 

CARTER 779: Def. Resp. to RFPD [2] - 066
 

Case 2:17-cv-01628-RFB-EJY

   
 
   

e Provide quality and quantity of information and
service to co-workers and patients.

e Answer telephones: greet patients; answer general
questions; refer callers/patients to appropriate
personnel,

* Maintain and project an approachable, open-minded
attitude and respect confidentiality to ensure open,
two-way communication.

Demonstrate knowledge of HEPPA standards.
Ensure compliance of PREA regulations.

»* Maintain current status on PREA training and

updates.

 

 

Document 49 Filed 11/05/19 Page 9 of 89

  

* Professional telephone demeanor is standard
¢ Non-compliance with HIPPA standards is below
standard; No exceptions.

 

 

s Ability to prioritize tasks, estimate time frames,
meet deadlines, plan and use available resources
and coordinate work assignments with others.

«® Maintain and possess proficiency with computer
programs necessary to perform requirements of
position.

ar
« Follow NDOC’s Personnel Code of Ethics outlined

in AR339,

« Arrive to work on time, do not waste time or abuse
sick leave,

e Display a professional demeanor at all times when
interacting with staff and inmates.

« Be courteous and considerate.
Avoid critical and argumentative statements.
Observe the Chain-of-Command in all interactions
and correspondence.

s Cooperate with and maintain a good relationship
with operations and program staff.

¢ Provide quality and quantity of information and
service to co-workers and external customers.

« Answer general questions; refer callers/visitors to
appropriate personnel.

* Maintain and project an approachable, open-minded
attitude and respect confidentiality to ensure open,
two-way communication.

 

 
   

 

 

 
   

Adequate organizational skills is considered standard.
Exceptional independent abilities is considered above
standard.

No exceptions.
Participation in institutional committees is above
standard.

 

 

*If a weighted value is not designated, each job element has an equal weight.
Distribution: Original to Agency; Copy to Employee; Copy te Supervisor

NPD-14 Est. 1/03
Revised 3/12

CARTER 779: Def. Resp. to RFPD [2] - 067
EXHTBIT aKCagse 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 10 of 89

EXMLBLT “a
Case PETC ES RPS EY Document 49 Filed tp Page 11 of 89

 

—

 

ATT ZS
SIGNATURE: eo ON Corter wa FF 7

 

 

~ .
Medical: (_] Cental Mental Heath] Nursing:[ _] Other:

Reason for request: (Describe below)

 

IV Aw iu] LASCL) iis 200 f + fet

(Also printoame and |D# at bottom of form where indicated), ; Y .
; may . te
Institution: ff Bo. 9% - Date submitted: Lj 20; /6 ~  Unit/House: fo) 27 | )

 

bee) is the ena. w ae Lan feeling Said if} _Seme of 4FVY

 

bck teeth Zz slotted ike FE Aare Herr cleaned ant # Lb fhe.

 

 

Hath eu

 

 

DO NOT WRITE IN AREA BELOW

 

Response to request:

 

 

 

 

YOULL LE NOTIFIED THE

 

 

 

DAY OF APPOINTMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[] Appointment Schedule for: / / Rescheduled for: f /
[] No visit necessary
[—] No Show for Appointment
[_] Refused to be seen. DOC 2523-Release of Liability signed
PRESCRIPTIONS

[] KOP [_] NON-KOP
[_] Order Date: ! /

PLAN
[_] Follow-up appointment poof, [_] Return if needed
[| No follow-up required > | A ;

: - AS iy
~-Signalure/Titie of Provider Date if

NEVADA DEPARTMENT OF CORRECTIONS NAME: Ca (te ( Shenton 7)

MEDICAL KITE and/or Last rm cl

SERVICE REPORT ioe__ oT fo

 

 

 

 

 

 

BOC 2500 (Qa 14)
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 12 of 89
g 7 “y on

INMATE REQUEST FORM

 

 

 

 

 

 

. ek INMATE NAME pOoC# 2.) HOUSING UNIT 3.) DATE
“Sho njon. Carter 7e773_ | /O& aT B/5/S lb
4.-)__ REQUEST FORM TO. (CHECK BOX) ___ MENTAL HEALTH __ CANTEEN
___ CASEWORKER __ MEDICAL ____LAW LIBRARY DENTAL
___ EDUCATION __ VISITING __SHIFT COMMAND
___LAUNDRY __ PROPERTY ROOM ___OTHER

5.) NAME OF INGIVIDUAL TO CONTACT:

6.) REQUEST (PRINT rec Te hats a-balin-cny t alarfaeel_aee soap in)

‘le ok come. UP OS Seon as Possible

 

 

Thank you

 

 

 

 

 

 

7.) INMATE SIGNATURE ‘dann Cattle, poc# FIO FF2
8.) RECEIVING STAFF SIGNATURE a pide DATE XL Sf

 

 

 

oe ae bea tiayseteTowe we he eHG A aE eS EDTA ARAL AU NER EER ee ee eee PE eP ERR eRe Rare Re eT eaeETe rn eore Nts eTWA RHE TER eH ARTE Ewen Kee

 

Br RESPONSE TO INMATE

 

 

 

 

 

Wh SILL
: oN, i , /
{ }RESPONDING STAFF SIGNATURE DATE \

ou) BOG - 4012 (REV. 7/01)

CARTER 779: Def. Resp. to RFPD [1] - 034

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 13 of 89

 

 

  

 

 

 

 

 

 

Cm Os
Ae 3
INMATE REQUEST FORM
Ta) INMATE, NAME DOC#. 2.) HOUSING UNIT 3.) DATE
‘Bheaen Cute 7vor7? fo © AT B/30//¢
4.) REQUEST FORM TO: (CHECK BOX) __ MENTAL HEALTH __CANTEEN
_CASEWORKER __MEDICAL __LAW LIBRARY SX DENTAL
__ EDUCATION __ VISITING __SHIFT COMMAND
__ LAUNDRY __ PROPERTY ROOM __OTHER

5.) NAME OF INDIVIDUAL TO CONTACT. Den tal

6.) REQUEST: (PRINT BELOW) 2° Axa

 
 
   

 

ger? SeteMiny Z Aeveont eat
Ca) etl of (ro) 1. be fee

Oe Fis) ! te

    

 
   

be Biles Agus cant seep areal kEry fuotul x Aeed # he sevv

 

 

 

 

 

 

 

 

 

 

 

 

 

3 5 SGtioincs Wik bleacd re ssut fo son still £
Sleee and Stress : —$
7.) INMATE SIGNATURE Meanie. ét Ton poc# 70/7 f_?
B.) RECEIVING STAFF SIGNATURE 7 Z JAN Rey DATE 3 / 3 wf {iL
snosaseanetcrces seen “ ea saunas =
Celera ds hobs!
Aerie tans Mite Se tO get tf itl etl Ja,
Anal buig. Col. jer Lfle ad ? "8 d py
- fd Lb Hf
Appr. Scuep ' S
YOU'LL BE HOTEFIED THE
DAY CF ABE: TR MERT
) RESPONDING STAFF SIGNATURE DATE

DOC - 3012 (REV. 7/01)

CARTER 779: Def. Resp. to RFPD [1] - 033

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 14 of 89

 

 

 

 

 

 

 

Go
INMATE REQUEST FORM
Cy “4 INMATE NAME DOC # 2.) HOUSING UNIT | DATE
Shannan Carter —__70T18 ja © at Weide |
4.) REQUEST FORM TO. (CHECK 80x) ___ MENTAL HEALTH ___ CANTEEN
___ CASEWORKER ___ MEDICAL __ LAW LIBRARY SK DENTAL
___ EDUCATION __ VISITING __ SHIFT COMMAND
___ LAUNDRY ___ PROPERTY ROOM __ OTHER

: N
5.) NAME OF INDIVIDUAL TO CONTACT: Denta |

 

LK a Cee n¢_demat Sk reused dental _u! mM 0 true 1 lau te tant

 

 

poc# FoO773

8.) RECEIVING STAFF SIGNATURE DATE

 

See he He RR TT RRR IRR Ek AE EEN K RI RRR RRA WER IRIE E REDE REE RE REE RE ROR EE RRR R I REE EER RRERRRER HERR AREER EEE RRETEREE EH EH

§.) RESPONSE TO INMATE

 

ed fb Lit. “ TE cpa?

 

 

 

 

 

de. wt t A bts ptf d te. Lf. Zz 2, Mi gee mi 131 li
de. get fe. fit bt éwd fi pt Aly EFI C can
ALCL Ke pal. we. pla ie céartef ——_WePY. Scuea’

Lil. lin: Li Het op. L tn? YOULE BE NOTIFIED THE

ShMWe hey GAY OF APPOINTMENT

( 3
~-0.) RESPONDING STAFF SIGNATURE DATE

{
|
{
|
DOC - 3012 {REV. 7/0:) !

CARTER 779: Def. Resp. to RFPD [1] - 032
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 15 of 89

[ oy

, 2
BF

INMATE REQUEST FORM

 

 

 

 

 

 

 

 

 

“1 INMATE NAME DOC # 2) HOUSINGUNIT....__{(3)DATE.ss—C—=d
Shona Cacler 717-3 fo © az “iI THb !

4 ) REQUEST FORM TO. (CHECK BOX) ___MENTAL HEALTH ___ CANTEEN

__ CASEWORKER ___ MEDICAL __ LAW LIBRARY DADENTAL

__ EDUCATION __ VISITING ___ SHIFT COMMAND

__LAUNDRY __ PROPERTY ROOM OTHER

5.) NAME OF INDIVIDUAL TO CONTACT: Denta|

 

6.) REQUEST: (PRINT BELOW) _T.

by beck teeth cdisce ts heles iN my idlars Sinks then T have witnbe sevral moce Kaltes due hy ng

Cenicds brand cles yes ping L heve Att bee nd able 1 see er éat clue bs this fan wih b Ales Ds ofbee hing iy
Merl Vressuire TE suas “Seend by the Nures 4 lve tay Alea ‘Peesaure checked Shy. Shaka vk yas Very Hish
Tell her ow kee th have brea Causing wie. aun hawal ate ar slepted she sf sf if be wrile a hile te see dhe dhactor

Gah 'L L ds tes pls aval i L nsassh ne bee § Ressalt ve “aN, Steen PAL cal hug 5c cd nlaund a mene! Regt pl ue

 
 

 

 

7.) INMATE SIGNATURE hh WSIEY? Latlex
8.) RECEIVING STAFF SIGNATURE Sf TT DATE bk BE

rrarit oy PAPO EP HERMAM ADE Re Lab he eee teed Oa Adda hs REdEAL EEE SoAURE RET HCER DHRC EN TERA REdemEah th REE EAA ee Fah EAA ARS RE RE EEE REPRESSES raapd= Wrasewasenvowiaswaanseriae

9.) RESPONSE TO INMATE

 

 

 

40.) RESPONDING STAFF SIGNATURE i DATE

DOC - 3012 (REV. 7/07 {
f

CARTER 779: Def. Resp. to RFPD {1] - 031

 
. ae e 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 16 of 89
ExiterT 45

EXHIBLY 4° 3
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 17 of 89
CARTER, SHANNON 10773

MEDICAL ALERTS
Rane bors

 

 

r

» DATE PULHESD SERVICES S16Kh. URE

~ etm 7

“Cees et at

 

 

 

 

 

 

 

Pane 2 of 2 BOP 2562 13499)

 

 
7 at . 7 _ 7 7 .
EXUIBIT ase 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 18 of 89

-

EXHIBLT #* 4
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 19 of 89

. State of Nevada t
Department of Corrections | kk

INMATE GRIEVANCE REPORT

4
(!
e

 

ISSUE ID# 20063023297
OS SES ScINMIATE NAME ©

xd
ee

ISSUE DATE: 05/10/2016
©], NOOC ID "S: TRANSACTION TYPE |
err “es

br

 

        
 

 
  
   

 

 

 

 

 

 

 

vr EASA LN AA I AYS LEFT’ |? 2“ FINDING = *
F Banled

ene “INMATE COMPLAINT;

 

 

 

 

 

   

 

 

 

Sls poe Aa ae Fike i! mau ee ue 3 seen He :

 

 

 

 

 

 

"OFFICIAL RESPONSE. =

485H6. if WASNOTED YOU ” BECAUSE GF THE MODIFIED - .
res SNA AE APO Ree CM FROM UNIT 10 HAS GROWN. ‘YOU ARE OH THEDENTAL LIST ANDO WLL BE SEEN AT
NEXT AVAILABLE APPOINTMENT

 

 

 

 

a _ |
Report Name: NVRIGR Page 1 of 2
Reference Name: NOTIS-RPT-OR-0217.2

Run Date: JUN-07-16 10:54 AM

CARTER 779: Def. Resp. to RFPD [2] - 048
 

 

 
 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 20 of 89

: yg ~ wt Log Number aan. 202 3 25} 7

 

GRIEVANT 'S STATEMENT:

INMATE SIGNATURE: Mans an

he Z
i cm wa fm . ° wee
a “| * “tay
: ms, oy
a f i

NEVADA DEPARTMENT OF CORRECTIONS
_-"s, INFORMAL GRIEVANCE

LD, NUMBER; Jo7Is.

INSTITUTION: DSP UNIT:_ io

    
   
 
  

 

 

 

 

: GRIEVANCE C COORDINATOR SIGNATURE: 04 tf: DATE:. TIME: | :
apeet 7 . 3 ae fe
~ mei me a x } : a ft : a

GRIEVANCE RESPONSE: a poe fe | Lh Ae eo
a * ae ” . ° : ~ . 2 f ? ? a é . : .
é fofiug fF if
J OF ews a

é é i o mo - an :
ZL ik ig

 

Pe Bye

cain soph” y HELL wr A TT DATE: » WEL

—— GRIEVANCE UPHELD — GRIEVANCE DE

_! __ISsuE NOT GRIEVABLE PER AR 740

  

 

 

  

GRIEVANCE COORDINATOR APPROVAL: i a, . DATE:_& Sie
vA os =. ) }
INMATE AGREES, &__ INMATE DISAGREEY i
INMATE SIGNATURE: Au € pare__(o« a

  

 

|
FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT THE INMATE DISAGREES.

; Original: © = ca ?

ek rly bec
on bet ‘

Pink:
Gold:

Th. intiage When complete, or attached to formal grievance
to Grievance Coordinator =.
Inmate's receipt when formal grievance filed
Inmate's initial receipt _. . -

DOC 3081 (12 #91)
CARTER 779: Def. Resp. to RFPD [2] - 049
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 21 of 89

State of Nevada Qi A %

Department of Corrections

INMATE GRIEVANCE REPORT a

ISSUE ID# §=©20063023297 ISSUE DATE; 05/10/2016

oe NDOC ID. "|." < STRANSACTION TYPE 2S ASSIGNED TO.
ee TRILL Li:

ae Ae ee

Te Ta FINDING S2eu [ane
Bened

 

 

 

 

  
   

 

 

 

 

 

 
 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 eas examined ae mn 8)
Senay eo peonad en jou er advet fary cer aynpene ve. oan dtl retort led

 

 

 

Tiber ost 2///Mo then LT

Report Name: NVRIGR Page 1 of 4
Reference Name: NOTIS-RPT-OR-0217.2

Run Date: + JUL-26-16 03:36 PM

 

CARTER 779: Def. Resp. to RFPD [2] - 050
. Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 22 of 89

   

 

 

 

 

. i i
one
Ww NEVADA DEPARTMENT OF CORRECTIONS
FIRST LEVEL GRIEVANCE :
NAME: Shannan locter ll pb NumBer,_7O7 73
INSTITUTION: i. DSP Unt fas F-d3
| REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER Ab 3092397 IN A FORMAL
MANN ne ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION tS ATTACHED,
FOR

SWORN DECLARATION UNDER PENALTY OF PERJURY.

DATE: Adesb ..

 

 

 

 

Od ork ete eo ry fy JET Hu if ise Ol Tees pty us ie mrtesie) f OT prea
GRIEVANCE COORDINATOR SIGNATURE:_ ce i Li Dede DATE: > =. Zt Ce
FIRST LEVEL RESPONSE: __- “Se Aa TD

 

— A RECENE 2D
vet a _> | ‘ | te : itd | 3
—— | — ee en

 

 

 

 

 

   

See oo Thies
GRIEVANCE UPHELD __. GRIEVANCE DENIED____ ISSUE NOT GRIEVABLE PER AR 740
: .
WARDEN'S sronaTune._ti me 2 rine: OU pare’ _N/Y
GRIEVANCE COORDINATOR SIGNATURE: ellie. a, OATE: FE A

 

 

INMATE AGREE: J INMATE DISAGREES

INMATE inuare sonaTune_A/ Aba a Age — DATE: 3 5-/¢ _b- /fo

FAILURE TO SIGN CONST ITUTES ABANDONMENT OF THE CLAIM. A SECOND LEVEL GRIEVANCE MAY BE
PURSUED IN THE EVENT THE INMATE: DISAGREES. a

 

   

Origa To inmate when o: complete, ar attached ta formal grevance oe
“ety wh To Grievance Coordinator-(/ 31 a
i ie Pine (°° 42} Inmnate'd tedeipt when formal grivance filed
* Gold: inmate's Initial receipt
—=—— ——

 

   

DOG 3094 (12/01)
CARTER 779: Def. Resp. to RFPD [2] - 051
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 23 of 89

EC / {Yn
State of Nevada cory
Department of Corrections

INMATE GRIEVANCE REPORT

 

ISSUE ID# 20063023297 ISSUEDATE: 05/10/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medical records, on 4/4/16, you were scheduled to see tha danfist but unfortunately you were not seen because your
asd on yur modal that day for safety and nd secuy reasons. On 4/8/16, youhad aerial cana, Ya wore tat i reed
on teeth #10, 10 and 51 and pain medications were presoibed, On ling we
largest avy. rays wer akan, dust Bes other! ent, Inmate and appointments wil Dios dee

by the insfiution 4, Thorsotharimnaioa wally ke Her tah ine ee Adentist
ar anita caver! wath, orfim teat ore one Wei o e ean nding on the case and the situation and time
and evelable, You are ad’ to submit a kite about your dente! and service wilbe rendered appropriately and

leniad

 

 

 

 

Report Nama: NVRIGR
Reference Name: NOTIS-RPT-OR-0217,3
Run Date: NOV-18-16 10:00 AM

 

CARTER 779: Def. Resp. to RFPD [2] - 052
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 24 of 89

&

   

 

 

 

 

 

 

 

 

po .
1 |
; t | .
NEVADA DEPARTMENT OF CORRECTIONS
oh SECOND LEVEL GRIEVANCE
\o NAME: Shonen (other: LD. NUMBER: 70) 777
INSTITUTION: Hs Du Se L UNIT: te f= Le
_ | REQUEST THE REVIEW OF THE GRIEVANCE, LOG NUMBER OT ON THE
SECOND LEVEL. THE ORIGINAL COPY OF MY GRIEVANCE AND ALL SUPPORTING DOCUMENTATION,
IS ATTACHED FOR REVIEW. .
SWORN DECLARATION UNDER PENALTY oF F PERIURY
fin - a c x o ie} nocd LA Cus. ho ie tne sndy Sains ge Aon ce oxy 2 icorcs A
re Q _ 1X i. 4 ‘ Me 1 ci. o-) E i awiuted Ie Dat an j . ex \ Lion, ne oi f\ et ryf ft sd ie, Den a ese Heres
_ GRIEVANCE COORDINATOR SIGNATURE: fg Lao | DATE: £3 MB io,

 

 

SECOND LEVEL RESPONSE:

 

 

 

 

 

   

 

 

 

 

 

 

RECENED
“aye 11 2008
* ° . \: 0
_ 8S.
yo
___. GRIEVANCE UPHELD__~_. nil GRIEVANCE DENIED_____ ISSUE NOT GRIEVABLE PER AR 740
SIGNATURE; | Ad me: pare Le.
GRIEVANCE CGOFEINATOR SIGNATURE: = DATE:
INMATE SIGNATURE: 22% tz ot =... DATE: r
THIS ENDS THE FORMAL GRIEVANCE = Prfoblies L(! LL
Original: To inmate when complete, ¢ or yr altached to formal grievance ; no
Canary: To Grievance Coordinator ie oes
Pink Inmate's receipt when formal grievance filed Loar

 

ite: b oe , 2 Ve wee et
DED WARDS Y
“pos oe 1201 .

™ CARTER 779: Def. Resp. to RFPD [2] - 053
. 4pCase 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 25 of 89
EXHIBIT) 5

EXKIBLT * 5
   

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 26 of 89

Brian Sandoval
Governor
\ Nevada Department of Corrections
James Dzurenda
y Improper Grievance Memo Director

Brian E. Williams, Sr.

TO: Carter on #70773 BC/14 Warden, HDSP
FROM: 3. Nash, AW YO
DATE: 4/18/2017

RE: Improper Grievance #2006-30-46164 IF Level Grievance

The attached grievance Is being returned to you for the following reason(s}:

| This grievance may NOT proceed to the nent level Per AR 740.03,5 due to the following:

C] Non-erievable issue.
State and federal court decision.

 

£) State, federal and local laws and regulations.
C1 Parole Board decision.
11 Lacks standing.

X% Untimely submission.

OQ Abuse of inmate Grievance Procedure.
1] Any language, writing or itlustration deemed to be obscene, profane or derogatory.

C] A threat of serious bodily injury to a specific individual.
Cj Specific claims or incidents previously filed by the same inmate.
C] More than one (1) grievance per week, Monday through Sunday.

[1 More than two (2) unfounded, frivolous or vexatious grievances per month.

 

After correcting the deficiencies(s} listed below; you may re-submit your grievance at the same level.
{] The grievance contains more than one (t) appropriate issue. Only 1 issue Is allowed per grievance.

Cl No factual harm/loss noted and/or no remedy requested.

 

 

 

 

 

LC] Other; specify:
Failure to re-submit the grievance through the prescribed ti 'e shall constitute abandonment.
Crs BAN egleslt 7 oye ¢ IIT
Witness Signature Date inmate Signature Date

cc: Original — Inmate
Copy - Grievance File

DOC-3098 (01/17)

CARTER 779: Def. Resp. to REPD [2] - 054
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 27 of 89

 

 

 

 

 

 

a us nr he : i
oo
- Log Number —2:/ ff --3/). Mi
oe NEVADA DEPARTMENT OF CORRECTIONS
| on INFORMAL GRIEVANCE
NAME: Shannan _C archer LD, NUMBER: 22-77.
INGTITUTION ADS? UNIT: & * f¢
u ' yf '
GRIEVANT’S STATEMENT: hat cls
: a
an | ane claret an nent Sele talk: kxcpcbae’ a fin 2 Obbece, 4m forrest

 

 

 

 

 

SWORN DECLARATION UNDER PENALTY OF PERJURY we”
of ~ 4 . ae v3
INMATE SIGNATURE: Abana Car 7 pate: <4: od Pre: 3 229

f a
GRIEVANCE COORDINATOR SIONATURE fins —— DATE “pds Fre: {LOSE

 

aptkyaNcn RESPOHER SH a laaksA rece Was Ll

Adal assets t
l 7
|

ote

.
CASEWORKER SIGNATURE: DATE:

 

 

 

| GRIEVANCE UPHELD —— GRIEVANCE DENIED __ ISSUE NOT GRIEVABLE PER AR 740

— COORDINATOR APPROVAL: = DATE: ER FI ye |

|
—|__. INMATE AGREES Lo DISAGREES ;

dirs sIoNATIRE: bs hipaa OE. PATE: 2 Fs noel” tf

FAILURE TO SIGN CONSTITUTES ABANDONMENT OF THE CLAIM. A FIRST LEVEL GRIEVANCE MAY
BE PURSUED IN THE EVENT THE INMATE DISAGREES.

 

 

 

Creat: To inmate when complete, or attached to formal grievance
To Grievance Coordinator

ra Inmate's receipt when formal grievance filed
Inmate's initial receipt

 

q
t

|

‘DOC 3091 (12/04)

CARTER 779: Def. Resp. to RFPD [2] - 055
° ~ ase 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 28 of 89
Extent *@ 9

Extisny * ¢,
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 29 of 89

   

 

 

RELEASE OF LIABILITY. FOR. REFUSAL OF -HEALTH CARE TREATMENT -. .
care trastment provided by NDOC at this

 

 

 

 

time. Refusing does not necessarily waive his/her right te to subsequent health care. Inmate has the right to
accept or refuse health care offered at a later date. DOC 2525 Directive to Physicians or other valid
declaration shall be honored,

The health care treatment listed below were refused at this time:

Check all that apply

 

 

Infirmary Appointment for - 2 ‘

    
 

Dental Appointment for: 42-00" 94
y

Psychiatry/Psychology Appointment for: *

Physical Therapist Appointment for:

 

Optometrist Appointment for;
Medication (List)
Chronic Care Clinic for:

OSHA Protocol for TB/Bloodborne Pathogens:
Other Describe:

COMMENTS:

 

 

 

 

OOOOOoOUORo

 

 

 

| hereby release the Nevada Department of Corrections from any and ail liability and responsibility that might
rasult from my refusal of examination, treatment or testing described above; and further release any and all
personnel fram any and all liability and/or responsibility that might be incurred.

INMATE HAS BEEN INFORMED OF THE POTENTIAL ADVERSE MEDICAL CONSEQUENCES OF REFUSAL.

i CERTIFY, | have read or had read to me the contents of this form. This release has been signed under no
duress and with full understanding of possible hazards which may occur due to refusal.

| further unggrstand that | may be subject to disciplinary action up to and including being financially

 

 

 

 

 

 

 

 

 

 

 

 

 

0774 ffs Ps 15°
ID# DATE
Leh?
DATE
ME Bf FO
*—? DATE
NEVADA DEPARTMENT OF CORRECTIONS NAME: Cotter Shan NGA VD
RELEASE OF LIABILITY FOR bast First Mi
REFUSAL OF HEALTH CARE ; em |
TREATMENT int 7773 institution: kD DV
Reference Medical Directive 434 DOC 2523 (0148)

CARTER 779: Def. Resp. to RFPD [1] - 028
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 30 of 89

EFFECTIVE DATE: 04/2015

MEDICAL DIRECTIVE

NUMBER: 434
TITLE: CONSENT AND REFUSAL OF TREATMENT

PURPOSE:

To provide guidelines within the Department for informed consent or refusal of medical, dental,
or mental health treatment.

The informed consent of the inmate patient will be required for all examinations, treatments, and
procedures governed by the informed consent standards of the community.

An inmate patient desiring treatment will be afforded the same right to bodily integrity and right
to refuse examinations, treatments, and procedures as is standard in a community health care
facility, except where specifically required by authority of competent jurisdiction.

AUTHORITY:
AR 638, AR 643
RESPONSIBILITY:

Medical Division staff has the responsibility to have knowledge of and comply with this
procedure.

DEFINITIONS:

INFORMED CONSENT - The voluntary, competent consent of agreement to a treatment,
examination, or procedure by the inmate patient after receiving the material facts regarding the
nature, consequences, risks, and alternatives concerning the proposed treatment, examination, or
procedure.

PROCEDURES:
434.01 CONSENT AND REFUSAL OF TREATMENT

1 Routine Treatments

e A signed consent will not be required for routine treatments provided in the
medical and dental clinics, such as sick call, routine first aid, etc.

e The inmate patient has given implied consent through his or her written request to
be seen, through presenting himselffherself for treatment, and by signing DOC
2544 Sign-In Sheet.

CONSENT AND REFUSAL MEDICAL DIRECTIVE # 434 Page I of 3
OF TREATMENT

CARTER 779: Def. Resp. to RFPD [2] - 039
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 31 of 89

2. Special Procedures

¢ The inmate patient will sign a written consent form authorizing treatment prior to
receiving any type of invasive procedure or treatment beyond that of
venipuncture.

» A member of the health care staff will also sign this form as a witness to the
consent and then file the completed form in the medical record.

> Inmates are not allawed to witness legal documents, including consent
forms.

3. If an inmate patient consents orally to procedures, as outlined above, but refuses to sign
the consent form, the invasive procedure or treatment will not be performed.

4. Electroconvulsive therapy requires the written consent of the inmate patient and approval
of an independent medical review panel, which includes a non-prison psychiatrist, or a
Judicial finding of incompetence and approval of an independent review panel (See
AR643)}.

5. Refusal of Treatment

A. In those cases where an inmate patient chooses to refuse treatment, DOC 2523
Release of Liability form shall be completed. The inmate patient should sign the
form along with a health staff witness who acknowledges that the inmate patient
read the refusal form or had it read in a language understood by the inmate
patient.

B. If an inmate patient refuses to sign the refusal form, NDOC Health Staff shall
write “inmate refuses to sien” and then sign the form, documentation shall be
made in the progress notes by a health care staff member,

C. In addition to placing the refusal form in the medical record, documentation shall
be made in the progress notes by a Health Care Staff member.

D. In the case of a minor refusing treatment, the parent, guardian or legal custodian
shall be consulted.

E. The right of the inmate patient to refuse treatment may be waived under the
following circumstances:

« An emergency which requires immediate medical intervention for the
safety of the inmate patient, including suicidal patients, self-mutilation, or
the emergency care of inmate patients who do not have the capacity to
understand the urgent need for treatment.

e In cases where the refusal of treatment could potentially jeopardize the

CONSENT AND REFUSAL MEDICAL DIRECTIVE # 434 Page 2 of 3
OF TREATMENT

CARTER 779: Def. Resp. to RFPD [2] - 040
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 32 of 89

health and well being of other inmates or staff members, the inmate
patient shall be medically quarantined. Inmates who refuse the intake
physical examination, transfer screening or who are suspected of having a
contagious illness shall not be housed in the general population until a
determination is made as to their health status,

F. By refusing treatment at a particular time, the inmate patient does not necessarily
waive his/her right to subsequent health care. The inmate patient has the right to
accept or refuse health care offered at a later time.

G. Providers or nurses should counsel inmate patients against refusals of treatment,
including inmates who repeatedly fail to keep clinic appointments.

H, DOC 2525 Directive to Physicians or other valid declaration shall be honored.
4. Involuntary Treatment

A. Treatment beyond that required for the safety of the inmate patient or others in an
emergency situation shal! not be forced by the health care staff. For such cases, a
court order for treatment may be sought by the Warden/Director after consultation
with the treating physician. In all cases involving the forced treatment of an
inmate patient, whether under emergency conditions for the safety of the inmate
patient or otherwise, complete documentation shall be included in medical record.

B. An independent medical review panel shall review/approve/defer/disapprove any
proposed use of forced medication and shall review any approval at least every
180 days. The panel shall consist of a psychiatrist, a psychologist and a
Warden/designee (reference AR656 use of Psychotropic Medications).
REFERENCES:

National Commission on Correctional Health Care Standards 2014, P-I-05

Jarus _oner- 04/22/15

 

 

 

Romeo Aranas, M.D., Medical Director Date
CONFIDENTIAL x
Yes No

THIS PROCEDURE SUPERSEDES ALL PRIOR WRITTEN PROCEDURES ON THIS
SPECIFIC SUBJECT.

CONSENT AND REFUSAL MEDICAL DIRECTIVE # 434 Page 3 of 3
OF TREATMENT

CARTER 779: Def. Resp. to RFPD [2] - 041
" - -17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 33 of 89
EXKI BIE 7 9

EXULBIT * 7
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 34 of 89

a 6

OFFICE OF THE SHERIFF
CLARK COUNTY DETENTION
CIVIL PROCESS SECTION
SHANNON CARTER
PLAINTIFF CASE No. A-16-747779-C

)
)
)
Vs ) SHERIFF CIVIL NO.: 17000481
§ BEAN - DENTAL ASSISTANT, HDSP )

)

)

DEFENDANT AFFIDAYIT OF SERVICE

 

STATE OF NEYADA }
} ss:
COUNTY OF CLARK }
NICK TOSCANO, being first duly sworn, deposes and says: That he/she is, and was at all times hereinafter
mentioned, a duly appointed, qualified and acting Deputy Sheriff in and for the County of Clark, State of Nevada, a
citizen of the United States, over the age of twenty-one years and not a party to, nor interested in, the above entitled
Doy before Vi sf action; that on 1/31/2017, at the hour of 1:30 PM. affiant as such Deputy Sheriff served a copy/copies of SUMMONS

Dr Batar Sach ~ and CIVIL RIGHTS COMPLAINT issued in the above entitled action upon the defendant S BEAN - DENTAL
dakar Kea UL wed ASSISTANT, HDSP named therein, by delivering to and leaving with Human Resources Administrator KATIE
Sup dental GUTIERREZ for defendant S BEAN - DENTAL ASSISTANT, HDSP at NDOC-ADMIN OFFICE, 3955 W
under Aste RUSSELL ROAD, LAS VEGAS, NV 89118 within the County of Clark, State of Nevada, said copy/copies of

SUMMONS and CIVIL RIGHTS COMPLAINT

I, DECLARE UNDER PENALTY OF PERJURY UNDER THE LAW OF THE STATE ON NEVADA THAT THE
FOREGOING IS TRUE AND CORRECT.

DATED February 1, 2017.

Joseph M. Lombardo, Sheriff
3OWF* we ee ee wee seen ee bene eee ee

By: Mais | Batty ASS +h
NICK TOSCANO

Deputy Sheriff

PO Box 553220 = Las Vegas NV 89155-3220 (702) 455-5400
“EXHL BIT ‘age 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 35 of 89

EXHIBIT #5
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 36 of 89

Electronically Filed
3/25/2019 7:21 AM
Steven D. Gnerson

DISTRICT COURT

CLARK COUNTY, NEVADA

4 koe wk k &

6 ||SHANNON CARTER,
CASE NO. B-16-747779
? Plaintiff,

vs. DEPT. NO. ITI

)
)
)
)
)
9 )
JOHN DOE HDSP DENTIST, DENTIST)
10 ||MANGAPITT, S. BEAN, JAMES )
DZURENDA, STATE OF NEVADA, )

)

)

Transcript of Proceedings

11
42 Defendants.
BEFORE, THE HONORABLE RICHARD F. SCOTTI, DISTRICT COURT JUDGE

PLAINTIFF'S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
14 PRELIMINARY INJUNCTION

 

13

16 TUESDAY, JULY 11, 2017

16
APPEARANCES:

17
For the Plaintiff: PRO SE
18

For the Defendants: THERESA M. HAAR, ESQ.

19 BARRACK T. POTTER, ESQ.

20

21 || RECORDED BY: DALYNE EASLEY, DISTRICT COURT
TRANSCRIBED BY: KRISTEN LUNKWITZ

29

23 . : ' ' '
Proceedings recorded by audio-visual recording, transcript

24 produced by transcription service.

25

MSJ Exs. 0055

 

 

Case Number A-16-747778-C

CLERK OF THE pe
1 || TRAN '

x

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19

410

11

12

13

14

15

16

17

18

19

20

21

23

24

25

WITNESSES:

DR. PAUL BITAR

SHANNON CARTER
QO/A with the Court:

Cross-Examination by Mr.

 

 

TABLE OF CONTENTS

Direct Examination by Ms. Haar:
Cross-Examination by Mr. Carter:

Redirect Examination by Ms. Haar:

Potter:

Page 37 of 89

PAGE

17
23

25

MSJ Exs. 0056

 

oo

ee

~ ete eee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 38 of 89

1 TUESDAY, JULY 11, 2017 AT 11:47 A.M.

2

3 THE COURT: All right. Let's go to page -- I
4|lldon't have Carter. All right. Carter -- Shannon Carter

6 \|versus John Doe HDSP Dentist, A-16-747779. Well, this is a
6 llcivil matter, which I've put on the -~ my criminal stack

7 Ilbecause I wanted to have the presence of the defendant
8ilhere. Appearances, please?

8 MS. HAAR: Theresa Harr, 12158, on behalf of

10 ||defendants.

4 MR. POTTER: Barrack Potter on behalf defendants.
12 THE COURT: All right. Very good. And Mr. Carter
13 || -- are you Mr. Carter?

14 MR. CARTER: Yes.

18 THE COURT: All right. Very good. And, so, 4

16 ||couple things. We have a renewed -- I think you did a

17 ||Renewed Motion to Dismiss. Is that correct?

18 MR. POTTER: I sent it over on OST, Your Honor.

19 |iIt wasn’t signed.

20 THE COURT: I didn’t have time to sign it. I read
21 \[it; I didn’t have time to sign it. All right. I guess we
22 loan -- let's just deal with, then, with the Motion for

23 ||Temporary Restraining Order, I believe, and there’s a

24 ||preliminary injunction as well.

25 MR. POTTER: That's correct, Your Honor.

MSJ Exs. 0057

 

 

 

ee ee 8

ec i ee en ee me
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 39 of 89

10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: All right. So, Mr. Carter, I wanted
you here to present your argument on why you believe you're
not getting the care that you need and why you need the
State to step in. So, let me ask you a couple questions
here. Because, first of all, it looks like you had -~- you
had, at one point, three teeth that needed fillings, number
18, number 19, and number 31, and you were prescribed pain
medication. And, then, one of your fillings was done and
you still had two teeth that needed fillings and you
complained that you’ve been in pain. You complained that
you've -- your gums have been bleeding, you've lost your
ability to eat and sleep, you lost weight, overall health
has been decreased, your blood pressure has been high, your
teeth are infected, and you still haven't been treated.

And because of the problem with your teeth, you’ve cut your
tongue. I see these various allegations of harm here.

First of all, what I need to know is have your
teeth been fixed yet?

MR. CARTER: No, sir.

THE COURT: All right. Tell me what's wrong with
your teeth.

MR. CARTER: I have three infected ~-

THR COURT: Well, let's swear you in in first.

So, I'm going to ask you to raise your hand and the Court

Clerk will administer an oath so your statements can be

MSJ Exs. 0058

 

yy ee eegeee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 40 of 89

10

11

12

13

14

16

16

17

18

19

20

21

22

23

24

25

 

 

taken under cath. This is an evidentiary hearing on your
request for preliminary injunction. Go ahead.
SHANNON CARTER
(having been first duly sworn, testifies as follows: ]
MR. CARTER: Yes, ma'am.

THE COURT: All right. Tell me what's wrong with

your teeth.

MR. CARTER: Yes, sir. On April of 29% of last
year, a High Desert State Prison dentist determined I had
three infected teeth in my mouth. It took 117 days to fix
the first one and it took about 150 days to fix the second
one.

THE COURT: Ail right.

MR. CARTER: When I was there, they wanted to
extract the teeth and I wanted to have them filled. And I
don't think that they liked that. I don’t -- for some
reason, they didn’t want to Fill them, they wanted to
extract them. But since I insisted on having them filled,
they fixed the two and I requested for them to fix the
third one, they never fixed it. So, I'm sorry if -- I've
been going through a lot of pain. I haven't really slept a
lot lately.

THE COURT: All right. So, how many teeth remain
unfixed at this point?

MR. CARTER: One.

MSJ Exs. 0059

 

sy omo ma oye

'
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 41 of 89

10

44

12

13

14

416

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: And is that -- do you have a number
for that tooth out of -- do you know which number tooth
that is?

MR. CARTER: I don’t.

THE COURT: All right. So --

MR. CARTER: JI just know it’s a back --

THE COURT: -- and that tooth, is that tooth
presently infected?

MR. CARTER: Yes, sir.

THE COURT: All right. And is it causing you any
discomfort or pain?

MR. CARTER: I couldn’t -- I haven’t slept that
good for the last week or two.

THE COURT: When -- how long has, you know, the
medical staff over there known that that tooth has been
infected?

MR. CARTER: Since last year of April, Your Honor.

THE COURT: What's the reason that they’ve given
you as to why it hasn’t been fixed?

MR. CARTER: Well, I was sent by the Attorney
General's office in February of this year to have it fixed.
And when I got up there, they called me crybaby, they
threatened me, -——

THE COURT: All right.

MR. CARTER: -- they said that they weren’t going

MSJ Exs. 0060

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 42 of 89

1 |lto fix my tooth or operate on me. They don fix teeth for
2 |linmates who try to file lawsuits.

3 THE COURT: Okay.

4 MR. CARTER: And, at first, I though, you know,

5 |Ithis has got to be a joke or something. Right? So, then,
6 ||they were like: Look, if you're not going to drop your

7 \|\lawsuit, we're not going to fix your teeth.

8 THE COURT: Well, so, do you have anything

9 ||scheduled now to have it fixed?

40 MR. CARTER: No, sir.
4 THE COURT: All right.
12 MR. CARTER: If it wasn’t for this court date, I'd

43 lstill be sitting in the cell going through pain right now.
14 THE COURT: All right. So, let me ask counsel for
15 ||[the State, are there any questions that you would like to

16 |lask Mr. Carter? You may ask him any questions now on

17 || cross.
18 MR. POTTER: Thank you, Your Honor.
19 THE COURT: And I wasn’t direct examining him, I

20 |lwas just trying to help him since he's pro per and

24 ||eliciting the information that he has in his paperwork.

22 MS. HAAR: We've also brought with us the dentist
23 |lfrom High Desert State Prison -—-

24 THE COURT: Okay.

25 MS. HAAR: -- who is in the hallway and ready to

 

 

MSJ Exs. 0061

 

“~~ -
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 43 of 89

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

 

testify if you have questions for him as well.

THE COURT: That'll be helpful, too. Thank you.

MR. POTTER: Thank you, Your Honor.

THE COURT: So -- and you can either examine him
now or put the dentist on first. Whatever you'd like to
do.

MR. POTTER: We’re going to put the dentist on
first, then call the plaintiff.

THE COURT: All right. Why don’t you go ahead and
have a seat, sir? And we're going to call the dentist to
the stand, You may.

MS. HAAR; Thank you.

THE COURT: Yes, sir. Please -- Thank you,
Marshal. I appreciate it. All right. Remain standing.
The Court Clerk needs to administer an oath.

PAUL BITAR
{having been first duly sworn, testifies as follows: ]

THE WITNESS: I do.

THE CLERK: Can you please state and spell the
name for the record?

THE WITNESS: My name is Dr. Paul Bitar, B-I-T-A-
THE COURT: Please be seated. And the Court Clerk

will -- wants you to spell your name for us. Did you spell

the whole thing? I'm sorry.

MSJ Exs. 0062

 

maw ra op oa
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 44 of 89

1 THE WITNESS: Paul, P-A-U-L, Bitar is the last
2 \|tname, B-I-T-A-R.

3 THE COURT: All right. Thank you, Doctor, for
4||/being here, appreciate it. Counsel, you may proceed.

5 MS. HAAR: Thank you, Your Honor.

6 DIRECT EXAMINATION OF PAUL BITAR

7 ||/BY MS. HAAR:

8 Q And how are you currently employed, Dr. Bitar?
g A I'm the Senior Institutional Dentist at High
10 ||Desert State Prison.

11 0 And how long have you been a dentist with High
12 |[Desert State Prison?

13 A Almost nine years.

14 Q And let's talk about the process of how we go from

45 |lan inmate identifying having tooth pain to actually being
16 }in your chair. Walk me through that process step-by-step
17 |lof what that would look like.

18 A Well, typically, they fill out a medical kite.
18 |iDepending on what the issue is, whether it's medical,

20 ||dental, or psych, they mark the box, they explain what

21 |[their issue is, and it gets submitted. Usually, a nurse
22 ||complies all the kites from the units, brings it to the
23 ||infirmary, we go through them and, based on the dates of

24 |lthe kites, we schedule them appropriately. Also, it’s

25 ||based on priority a little bit. We do take emergencies and

MSJ Exs. 0063

 

 

 

report

ee eee

ere er -
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 45 of 89

10

11

12

13

14

15

16

17

18

19

20

24

22

23

24

25

 

 

infections a little more seriously than other things like
dentures. But, typically, it’s done by the date off the
kite.

Q And how many patients can you see in any given
day?

A Typically, we see between 15 and 30, depending on
the day.

Q And how many inmates are incarcerated at High
Desert State Prison?

A I'm not sure the exact number but it’s around

3,700, 3,800 inmates.

Q And how many inmates a High Desert have dental
problems?
A Right now, we have at least several hundred kites

that need to be addressed.

Q So, do you have a timeline for between when an
inmate kites to see the dentist and, best case scenario,
when you would like to have them seen by?

A Typically, within 60 days is what we respond on
the kites. So, if they put a kite in, by the time we
receive it and respond, it’s usually within a couple months
of that response.

Q And have you had the opportunity to review Mr.
Carter's dental chart?

A Yes. T have.

10

MSJ Exs. 0064

 

aye ee pe re eee

wee ee

om
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 46 of 89

10

11

12

13

14

16

16

17

18

19

20

21

23

24

25

 

 

MS. HAAR: May I approach the witness, Your Honor?
THE COURT: Yes.
BY MS. HAAR:

Q This was Exhibit 1 to the State’s Opposition. Do
you recognize this, Dr. Bitar?

A Yes. I do.

Q What do you recognize this to be?

A This is the typical dental chart that we all use
on every single patient that we have.

Q And, all right, let's start from about halfway
down. Because, in his preliminary injunction, he states
that he started kiting for dental on February 29", 2016. I
—- can you identify for me the first visit after February
of 2016?

A Well, he was scheduled April 14", I believe, and
there is some unit lockdowns so we rescheduled him to the
21** of April.

Q And I know it’s a really rough copy but can you
tell me what -- that April of 2016, what was identified and
what was done?

A On the 24°?

Q Yes, please.

A He had an exam of three teeth. They had found
occlusal caries, which are just decay on the tops of the

teeth, and was scheduled for fillings. He was given a pain

1

MSJ Exs. 0065

 

Bee te ee a eee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 47 of 89

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

pack of ibuprofen and that was about it on that date.

Q Is there anything on that entry that identifies an
infection?

A No.

Q Can you read for me the next time that he was seen
by dental?

A I can't read that date. But, on that day, he had

a filling of number 31. It was the largest cavity upon
examination, so we decided to do that one first so it
didn’t proceed into anything worse that would require it to
be extracted.

THE COURT: I'm sorry. What date was that?

THE WITNESS: I can't read that.

THE COURT: Of the filling?

THE WITNESS: The one after the April 24 -~ is
that --

MS. HAAR: June -~-

THE WITNESS: June 16™.

MS. HAAR: June 16, 2016.

THE COURT: Okay.

THE WITNESS: He was given anesthetic, they had
done the filling, and the next visit was to continue
fillings.

BY MS. HAAR:

Q And, then, was he seen again after the June 2016

42

MSJ Exs. 0066

 

 

meee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 48 of 89

10

41

12

13

14

15

16

17

18

19

20

21

23

24

25

 

 

visit?

A He was seen, it looks like September 5™ and had
another filling on number 19. And same process. And,
then, it was noted for his next visit to do number 3.

Q And was there any indication that he was suffering
from an oral infection at that time?

A No.

Q And was he scheduled to be seen again for that
last --

A Yes. He was scheduled for October 6™ but there
was some kind of emergency recall in the yard. And, then,
he was brought in February 1* of this year and that’s when
I first saw him.

Q That was your first interaction with him?

A Correct.

0 And was he treated at that time?

A When he first came in, he said that he had
completed all treatment and he didn’t know why he was
there. And he just proceeded to ask for the names of some
of the staff in regards to a lawsuit.

Q And if an inmate does not submit a kite to request
to be seen by medical and, particularly here, dental, is
he's [sic] going to be scheduled to be seen?

A If there is no kite, no.

Q And, in reviewing his medical file, are you aware

13

MSJ Exs. 0067

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 49 of 89

10

|

{2

13

14

15

16

17

18

19

20

21

23

24

26

 

 

of any kites after February of 2017 where he requested
dental treatment?
A No.

MS. HAAR: I have no more questions for this --

THE COURT: So, I'm just a little confused. You
know, looking at this inmate grievance history, there’s a
reference, then, on November 18, 2016. I guess that was
before you because your first visit was 2-1-17. But this
11-18-16 official response from the State says that he
still needed fillings on teeth number 18, 19, and 31 and
one was done. And that -- I'm assuming that would leave
two more that remain to be done. And, so, when do those
get done? Because I heard you mention stuff before
November 18, 2016. But, see, this entry here talks about
three -- you can take a look.

MS. HAAR: May I? Thank you.

THE COURT: Yeah. Three that still need -- of
that were referenced in that November 16™ notation. You
can show him that, I'm -- I don’t have any other writing on
that that’s important.

MS. HAAR: The informal -~-

THE COURT: So, when did those get -- when did
those get taken care of?

THE WITNESS: Well, two of those three were

mentioned -~

14

MSJ Exs, 0068

 

we Ree eee eee

.

- aygeeer
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 50 of 89

10

11

12

13

44

15

16

17

18

19

20

24

22

23

24

25

 

 

THE COURT: So, it looks like one still needed to
be done.

THE WITNESS: One is correct. And on that
February date, he did not mention he needed anything else.
so --

THE COURT: So, it was mentioned, I guess, in
November but, then, he came back and forgot about it, or it
stopped hurting him, or what?

THE WITNESS: I have no idea. You'll have to ask
him that.

THE COURT: Okay. Okay.

MS. HAAR: Your Honor, if I may clarify one thing
about the grievance report?

THE COURT: Yeah.

MS. HAAR: The original grievance was submitted in
May and they go through an informal, a first level, anda
second level grievance.

THE COURT: Right.

MS. HAAR: So, simply to exhaust the grievance
process in order to bring a lawsuit, he would have had to
have continued the grievance. The initial grievance —-

THE COURT: I see.

MS. HAAR: -- was in May, which well predated.
And, so, even though he’s continuing to exhaust his

administrative remedies, the original grievance was from

15

MSJ Exs. 0069

 

we ee ee ee ee ee ee pm ve
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 51 of 89

10

11

12

43

44

15

16

17

18

49

20

24

23

24

25

 

 

May, the informal level was submitted in May.

THE COURT: I see. Okay. So, that 11-18 entry is
simply just more --

MS. HAAR: A follow-up.

THE COURT: -- a follow-up. And that other tooth
could have been fixed prior to that date.

MS. HAAR: Yes, Your Honor.

THE COURT: All right. So, I guess your position
right now is you're not aware of any present request for
filling treatment by this defendant as pending?

THE WITNESS: Correct. Except when I read the
notes after he had left and we had talked and it was noted
that he had that one last filling that was noted in
September and that’s why he was supposed to be seen in
February. I kind of find it odd that he said all treatment
was completed.

THE COURT: So, there might -- so he might need a
filling. So, what would be -- if he were to submit another
request to have that looked at, it would be your practice
to get it scheduled within the next 60 days?

THE WITNESS: Correct.

THE COURT: And analyze his condition and need for
treatment and schedule him for treatment in due course,
then?

THE WITNESS: Correct.

16

MS Exs. 0070

 

we ee ee me ee eee ee ee ee ee ee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 52 of 89

1 THE COURT: All right. Ali right. Very good.
2{/Thank you.

3 MS. HAAR: Thank you, Your Honor.

4 THE COURT: I'm going to -- you're going -- I'm

5 llgoing to ask you to stay there.

6 THE WITNESS: Okay.

7 THE COURT: And, now, the plaintiff here, Mr.

8 ||Carter, has a chance to ask you any questions. Do you want

9 |lto ask the doctor any questions?

10 MR. CARTER: Yes, sir. I would like to, sir.
11 THE COURT: All right. You may.
42 CROSS-EXAMINATION OF PAUL BITAR

13 ||BY MR. CARTER:

14 Q Dr. -- what was it again, sir?
15 A Bitar.
16 Q Bitar. Sir, is there anything as a follow-up

17 |lprogram that you guys have at dental at High Desert?

18 A A follow-up program?

19 Q Yeah. Follow-up care or a follow-up program for
20 |linmates that come up and may need more treatment than, you
21 i[know, the one day allowed or --

22 A Most inmates require multiple days of treatment,

23 |las you are well-aware. We do not have the capacity to

24 llcreate a book of treatment plan and a book of kites. So,

26 |lwe go purely off the kite system.

17

MS.J Exs. 0071

 

 

 

=r =

ee ee ee en re pg ee

ee ee,

ower oe
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 53 of 89

10

11

12

13

14

15

16

i7

18

19

20

21

23

24

25

 

 

Q Okay. So, there's no follow-up? So, if you
determine somebody needs five cavities, so you can't do

them all today —--

A You will re-kite after every visit.

Q -- you don't have a follow-up care?

A We re-kite after every visit.

Q Re-kite. And you said the re-kite takes up to,

what, 60 days I think it was?

A When the time we receive the kite. Yes.

Q About 60 days. So, for somebody going through
extreme pain with a tooth, you think 60 days is an adequate
time to have them wait?

A Well, most people on the outside wait a lot longer
than that to see their dentist. So, it’s all relative.

But your last filling is minor and we have completed the
two fillings that were the largest that would cause any
particular pain. So, the fact that you have pain
currently, I'm -- I don’t really see that.

Q Okay. Okay. So, a year wait for a teeth that --
not you but the other dentist decided needed treatment.
That's -- do you believe that’s accurate?

A A year wait?

Q Yeah.

A From when?

Q

Because it was determined on April 29% that it was

18

MSJ Exs, 0072

 

pte

amen

#
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 54 of 89

1|[three infected teeth, which warranted treatment.

2 A They were not infected.
3 Q Okay.
4 A If they're infected, you do not do fillings on

§ ||infected teeth.

6 Q Excuse me. I apologize. Three teeth that

7 ||[warranted fillings?

8 A Correct.

9 Q So, once they're determined that they need
10 ||treatment, a year wait, you think, is adequate you're

1 lisaying?

12 A You haven't waited a year.

13 Q Well, April 29%, 2016 until now is a little over a
14 |}jyear.

16 A You've been seen three times.

16 Q Okay. But I was -- I came up on February and you

17 ||told me that you weren’t going to treat me until I dropped
18 lmy lawsuit. Is that correct?

12 A No. I asked you what your name is to sign in and
20 ||you were confused as to why you were there because you've

21 ||had all your treatment completed.

22 Q And, then, you -- and, then, what happened after

23 |Ithat? You informed me that the AG’s office sent me up

24 ||there?

25 A I didn’t inform you.

19

MSJ Exs. 0073

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 55 of 89

1 QO No -- no one informed you of that?

2 A The AG called after you had been seen and I had

3 |ltold them what had happened. And he was confused because
4\|you still had a filling to be done, according to your

5 jllawsuit.

8 Q Okay. Well, on February 1°*, the AG’s office sent

7 |[me up there to get treatment. And I talked --

8 MR. POTTER: Objection, Your Honor.

9 MR. CARTER: I talked to you --

10 THE COURT: Sir, hold on, sir, one second.

14 MR. POTTER: The plaintiff is testifying. Does he

12 |Ihave a question?

13 THE COURT: Well, you know what, he is testifying.
44 |IT'11 allow him a little bit of leeway since it’s pro per

45 {land he's not familiar with court proceedings. And I'll

46 |ltreat this as testimony from him under oath out of order.
17 [|All right. But let's get to -- this is the time for asking

18 ||questions, not presenting —-

19 MR. CARTER: Okay.

20 THE COURT: -- your statements. Okay?
21 MR. CARTER: Yes, sir. Yeah.

22 THE COURT: So, just stick to questions.

23 ||BY MR. CARTER:
24 Q Okay. Is there a policy when an inmate is placed

25 llon dental sick call to be treated? Is he just allowed to

20

MSJ Exs. 0074

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 56 of 89

40

11

12

13

14

15

16

17

18

19

20

21

23

24

25

 

 

come up and refuse treatment?

A You are allowed to refuse treatment.

Q Is there anything that goes with that?

A Usually, there's a refusal form.

Q February, would -- did you have me sign a refusal
form, sir?

A When you state that there's no treatment left to
do, what are you refusing?

Q Well, obviously, I was placed on a list -- on the
dental sick call list for treatment. Right?

A Correct. And, then, when I reviewed a kite that
was in January, you had just wanted some names on a civil
suit,

0 50 --

A You didn't express anything about a last filling
to be done, or any pain, or anything on that kite.

Q So, what you're saying is that I was placed on the
dental sick call for treatment, I refused, and you told me
to go back to my unit?

A You didn't refuse. You said there is no treatment
to be done,

Q Okay.

A You can't refuse treatment that’s not to be done.

MR, CARTER: May I show you this, Your Honor?

THE COURT: Yeah. Off -- Marshal? Let me take a

21

MSJ Exs. 0075

 

-.

eae epee

oe

a“ aw wee

nat eee eee on

ne ny mers er rt
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 57 of 89

410

11

12

13

14

15

16

17

18

19

20

21

23

a4

25

 

look at that.

Well, it’s a document, you're showing me 4
document that says: Release of Liability for Refusal of
Health Care Treatment. It's blank. It just has an X and
is written void on it.

MR, CARTER: Yes, Your Honor. I --

THE COURT: What did he give -- so, don’t testify.
You can ask him questions about this.

MR. CARTER: Okay. What --

THE COURT: Your -- Marshal, give that to the
witness.

MS.

May I see it briefly?
THE COURT: Yes.
MS. HAAR: Thank you.
THE COURT: All right?
MS. HAAR: Okay. Thank you.
THE COURT: You can ask him --
MR. CARTER: Okay.
THE COURT: -- some questions about it. See if he
knows what it is and who wrote that. All right?
BY MR. CARTER:
Q Down there -- all that is is a form. It’s just a
form.
A Uh-huh.

I'd like to know if -- it says other. It says

 

MSJ Exs. 0076

 

= = = Aw

we epee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 58 of 89

40

11

12

13

44

15

18

17

18

19

20

21

22

23

24

25

 

 

dental -- it states other medical needs and it states that
if inmates are placed on a dental -- or on medical list,
that you're to sign this if you refuse treatment. Correct?
A Correct.
Q I'd like to know why I didn’t sign one of those or
why you didn’t give me one of those if I refused treatment?
A Again, if you came in with a problem, let's say
for example that number 3, you want it done, or you wanted
it extracted, or I wanted -- I told you that it needed to
be extracted and you said, no, I don’t want to have it
extracted, that is when you sign a refusal form. After
I've given you particular options on it -- on how to handle
a tooth. When you come in and say that I don’t know why
I'm here, I've had all my treatment done, then that, to us,
sounds like there was a scheduling error. And when I read
your kite from January, it mentioned nothing about a tooth,
so there's no treatment to refuse.
MR. CARTER: Okay. That's all I have for him.
THE COURT: All right. Anything follow-up from
the State?
MS. HAAR: I have very brief follow-up.
REDIRECT-EXAMINATION OF PAUL BITAR
BY MS. HAAR;
Q We've had some discussion on infections versus

cavities. How would those be scheduled differently in a

23

MSJ Exs. 0077

 

ee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 59 of 89

10

11

12

13

14

45

16

7

18

19

20

21

23

24

25

 

 

priority system?

A Infections are a high priority. Typically, when
the tooth is -- has extensive decay and it’s into the nerve
and, then, it causes an infection, it can spread, it can
cause cellulitis, those things are more important. So,
obviously, we treat those with more higher priority.
Cavities, small caries lesions, those typically take years
to accrue to the point where the tooth would need to he
assessed and treated appropriately.

Q And have you reviewed Mr. Carter's X-rays?

A Yes. I have.

Q And, in reviewing those X-rays, did you find any
of the remaining cavity that still needs to be filled?
What is its condition?

A It is a minor cavity that’s had time to be
treated. Obviously, the two that were done previous were a
little bit larger and that’s why those two were taken care
of prior.

Q And a small cavity of this size, do you expect it
to be causing excruciating pain, loss of sleep, inability
to eat?

A No.

MS. HAAR: Thank you. No further questions.
THE COURT: All right. Thank you, Doctor. Thank

you for your time and you're excused, sir.

24

MSJ Exs. 0078

 

ee eee

.
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 60 of 89

10

41

12

13

14

15

16

17

18

18

20

21

23

24

25

 

 

You didn't have any follow-up. Did you? I didn’t

MR. CARTER: No.

THE COURT: Okay.

MR, CARTER: If I could get that back?

THE COURT: You'll get your paperwork back. All
right. So, now, let me ask the State if they had any
questions. Thank you.

MR. POTTER: I do, Your Honor.

THE COURT: Any questions for Mr. Carter?

CROSS-EXAMINATION OF SHANNON CARTER
BY MR. POTTER:

Q So, it’s your testimony today that on your
February 1°*, 2017 appointment, dental refused to treat you.
Is that correct?

A Yes, sir.

Q Which is contrary to the testimony that we just
heard from the dentist. Is that correct?

A Yes, sir.

Q Is it also true that you were convicted of
statutory sexual seduction, a felony, in October of 2001?

A Yes, sir.

0 Were you also convicted of kidnapping in that same
case in 2001?

A Yes, sir.

25

MSJ Exs. 0079

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 61 of 89

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Q Also in 2001, were you convicted of domestic
battery, a felony?

A Yes, sir.

Q Along with that case, were you also convicted of
kidnapping, a felony?

A Yes, siz.

Q Isn't it true that you haven't submitted any kites
since January 6, 2017?

A January 6°* --

Q Yes. That’s the kite where you said that you

wanted dental assistants’ names for your civil lawsuit?

A Kites?

Q Yes. That's correct.

A I'm not sure. It may have. It may have.
Q Okay.

A I'm not positive on that.

© And, so, earlier when you were alleging that you
were in excruciating pain in the April time frame before

you were seen then, had you not sent multiple kites in to

dental --
A Yes.
Q -— talking about your pain?
A Yes.

MR. POTTER: Okay. That’s all the questions I

have, Your Honor.

26

MSJ Exs. 0080

 

ays

awe rn tty
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 62 of 89

10

11

12

13

14

15

18

17

18

19

20

21

23

24

25

 

 

THE COURT: All right. Thank you. So, I
appreciate everything from everybody. I'll give you guys
each like another thirty seconds to a minute for last word.
The State can go first and, then, the plaintiff can go.

MS. HAAR: Thank you, Your Honor. For a
preliminary injunction, first and foremost, the standard is
a likelihood of success on the merits. And, on the merits
here of a deliberate indifference claim, it’s not even a
claim of malpractice or negligence, it’s does the dentist
know of a serious medical need and, then, has consciously
disregarded that need and intentionally and willfully
denied medical treatment? And here, quite simply, the
medical record shows that every time he kited to dental,
requested to be seen, he was in fact seen. The dentist
can't force him to have more treatment if he's not
requesting treatment to be done.

‘And, so, here, from a deliberate indifference
standpoint, the dental department at High Desert has not
been deliberately indifferent and therefore the likelihood
of success on the merits isn’t there and doesn’t warrant
the issuance of a preliminary injunction.

THE COURT: Thanks. Last word from you, sir?

MR. CARTER: Your Honor, they’ve -- High Desert
State Prison first knew that I needed dental attention in

February 2016. In April of 2016, they determined I needed

27

MSJ Exs. 0081

 

ope,
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 63 of 89

10

14

12

13

14

15

16

7

18

18

20

21

23

24

25

 

 

treatment. I know I might have -- I'm not a dentist sol
said an infection but all I know is that they were -- I was
in pain. They determined I needed treatment on all three
teeth, sir, not one, not two, but three teeth. They
treated two of them. I filed multiple grievances, multiple
kites, informing them of the pain I was going through and
that I needed treatment. On February 1**, I was sent to
dental for a dental call sick called in by the AG's office.
And I understand that he stated that for some reason he
didn’t know that I -- what I was there for. But they knew
who I were -- who I was, they knew I had filed multiple
grievances, they knew I had filed multiple kites
complaining about their office, they knew I filed a civil
lawsuit, and they knew I was in pain.

When I went up there February 1°*, I asked for help
and I asked for them to treat me and they told me that they
would not treat me and they called me a crybaby. They
never had me sign a refusal. He's stating that I came up
there out of the blue, which we’re not allowed to do, you
can only get there if you request some kind of medical
care. So, they knew I was there in need of some kind of
attention. They never treated me.

After that, I was scared because they -- I didn’t
know what to do. Once the AG’s office sent me up there to

get treated and they didn’t treat me, I didn’t know what to

28

MSJ Exs. 0082

 

ee ere oe

me ee eee

ee ee ep erie
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 64 of 89

10

11

12

13

14

15

16

17

18

18

20

21

22

23

24

25

 

 

do.

So, a few -- maybe a couple weeks later, or awhile
later, I filed a grievance again and I told them about the
issue that happened on February 1°, that they wouldn’t
treat me, and that they called me a crybaby and everything
that happened and, then, they just denied my grievance.
They didn’t send me up to medical to get treated and I have
that grievance here where I asked them to help and fix my
tooth again and they won't fix it. They won't give me the
dental care.

He's saying that it’s a cavity, I can't -- the
other night, I tried to pull it owt. It's hurting so bad.
I don't know what to do. All I want is to get adequate
dental care. That’s it. Now I'm scared to death because
now if I go back, that’s the head dentist right there.
Now, I go back to High Desert, I can't go back to his
office. And they're going to keep saying that, oh, this
crybaby, he got us in court and this and that, and they're
not going to fix my teeth. And, then, they got this big
old needle that they stick in there. I'm honestly scared,
Your Honor.

THE COURT: Well, all right.

MR. CARTER: That’s it.

THE COURT: All right. So, in order to obtain a

temporary restraining order or preliminary injunction, it’s

29

MSJ Exs. 0083

 

ep ee ee

we age eens yes epee eae e on

ee es ee nee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 65 of 89

10

11

12

13

14

46

16

47

18

13

20

21

22

23

24

26

 

 

a pretty high burden. You have to meet the initial showing
of that you have a probability of success on the merits and
you also need to show that there’1ll be irreparable harm,
those are two of the factors.

Here, I don’t believe that you can prove
probability of success on the merits of your claim, which
is deliberate indifference to serious medical needs.

You've certainly have shown that there's some delay and
perhaps, you know, more delay than we would always -~- that
you didn’t -- we would all like to see for medical care or
dental care of our inmates. But it doesn't, to me, from
the evidence I've seen, doesn’t rise to a level of being
deliberate indifference to serious medical needs. All
right. There's just a lot of people that need to be
treated and limited resources. And they see you when they
can and I don't believe that there's any bad faith, or
recklessness, or indifference by the doctor here and I'm
sure when you go back to see him he’s not going to
retaliate against you. He's going to do -- because he's a
professional and he’s going to exercise his professional
duty of care in treating you. I have no doubt about that.

So, I'm denying your Motion. You haven’t met the
burden. And I suggest that you submit a new kite for
further treatment and go in there and he's going to get you

still treated ~- and reviewed and treated as soon as

30

MSJ Exs. 0084

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 66 of 89

4 |lpossible. As for your underlying lawsuit, I'm going to

2 |jlook at the paperwork because there's a pending Motion to
3||[Dismiss. I'm going to look at that and I'm going to take
4 lit under advisement and decide what to do in about a week
5lior so. Now, if you have any further problems, bring

6 |jancther -- you know how to do the process.

t Let me tell you, you're quite competent in

8 |lrepresenting yourself, and presenting yourself, and the

9 ||paperwork that you filed. Everything that you've done,

10 }I'11 tell you, you've done a good job and you would have
11 |lmade a good lawyer. All right? So, but anyway, I have to
12 ||respectfully deny your Motion. But if, you know, refile if
13 ||something doesn’t happen. Okay?

14 MR. CARTER: But, Your Honor, I'm in pain now.

15 THE COURT: Well, and -- that’s why when you get
46 |lback, file a new kite, indicate that you're in serious

17 ||[pain. They'll --

18 MR. CARTER: And he says it takes 60 days.

19 THE COURT: I know. He knows about your

20 llsituation. I'm sure he'll try to prioritize you in with
21 ||leverybody else. All right. I can't -- I -- look, I have
22 llto let NDOC and their staff do their job in administering
23 |lmedical care to the great number of people that they have.
24 |/Al1 right? It seems like there's not a situation here

25 ||where you've proven deliberate indifference. So, on that,

31

MSJ Exs. 0085

 

 

 

eer owen
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 67 of 89

1 |i your Motion will be -- I'm sorry. Your Complaint will be
2 Ilreviewed and I'll decide that in due course. All right?

3 MR. CARTER: Yes, sir. Can I say one more thing?
4 THE COURT: So, thank you. No. I got ~- well,

5 llone last word.

8 MR. CARTER: As far as the deliberate

7 ||indifference, sir, one, they know about it --

8 THE COURT: Yeah.

g MR. CARTER: -~ two, they said it needs to be

10 ||ltreated and, three, they're not treating it. How much more
11 ||deliberate indifference do you have to give?

12 THE COURT: Well, because I -- because the

13 llevidance that was before me, I found the doctor’s testimony
14 ||to be credible that when you went to see him in February
15 ||that you didn’t mention the two. And I found him credible
16 |lon that -- in that regard. And, so, he -- if you had told
17 ||him, I need this tooth fixed, I think he would have fixed
48 fit for you. So, do another kite, if it doesn’t get fixed,
19 |lcome see me again. All right? Then I'll know there's a
20 ||[problem. All right?

21 MR. CARTER: They're not going to fix it.

22 THE COURT: They're going to fix it if you’ve got

23 ila problem. All right. Thank you.

24 MS. HAAR: Thank you, Your Honor.
25 THE COURT: Thank you.
32

MSJ Exs. 0086

 

 

 

potp cee

eee

eT

em me ee we

seme epe rote
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 68 of 89

10

11

12

13

14

15

16

17

18

19

20

2i

23

24

25

 

the Order.

 

MR. FOTTER: Thank you, Your Honor.

wk ok ke ke OK

Ifll draft

PROCEEDING CONCLUDED AT 12:21 P.M.

33

MSJ Exs. 0087

 

—a ee ee

weg ee
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 69 of 89

10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

CERTIFICATION

I certify that the foregoing is a correct transcript from
the audio-visual recording of the proceedings in the
above-entitled matter.

AFFIRMATION

I affirm that this transcript does not contain the social
security or tax identification number of any person or
entity.

t i

An
ot, nboqqan
a EVE ‘Ly

 

 

 

KRISTEN LUNEWITZ
INDEPENDENT TRANSCRIBER

34

MSJ Exs. 0088

 

we ee ree ee rs ed eet ere se ert
. 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 70 of 89
EXHIBET #4 g

EXMIBIT 4
mo wo nN DO a FF Bw NH Ff

Sw SW NSW NS DON ONO OND OB BE ee et
mad oo FF Oe Nw EH OG mH wm Nam ke hehUuwNDUmvLHC COO

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 71 of 89

Electronically Filed
6/22/2017 2:43 PM
Steven D. Grierson

MDSM CLERK OF THE COU
ADAM PAUL LAXALT Aine k (bbcsher

Nevada Attorney General

BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General

State of Nevada

Office of the Attorney General

555 E. Washington Avenue, Ste. 3900

Las Vegas, NV 89101

Telephone: (702) 486-3125

Facsimile: (702) 486-3773

E-Mail: bpotter@ag.nv.gov

‘ames Deurends, Sehorrie Bean,
and Ronrico Mangapit
DISTRICT COURT
CLARK COUNTY, NEVADA

SHANNON CARTER, CASE NO. A-16-747779-C

Plaintiff, DEPT. NO. II
v.
JOHN DOE HDSP DENTIST, et al.,

Defendants.

 

 

 

DEFENDANTS’ MOTION TO DISMISS
Defendants State of Nevada, ex rel. Nevada Department of Corrections, James
Dzurenda, Scherrie Bean, and Ronrico Mangapit, by and through counsel, Adam Paul
Laxalt, Nevada Attorney General, and Barrack T Potter, Deputy Attorney General,
hereby move to dismiss Plaintiff Shannon Carter’s Complaint. This motion is made
pursuant to Nevada Rule of Civil Procedure (“NRCP”) 12(b) and based on the following
memorandum of points and authorities, the pleadings on file, and any further evidence

the Court deems appropriate to consider.

Page 1 of 9

Case Number: A-16-747779-C

 
o wonton a fF WO HO

Oo dD we NW bw FW SO Ww HH Re He ee ee ee
on DO oOo FF WO NW YF Oo Oo PH HN OO ao FF Ww NSS KF S&S

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 72 of 89

NOTICE OF HEARING ON MOTION
TO: ALL INTERESTED PARTIES:
YOU WILL PLEASE TAKE NOTICE that the undersigned will bring the
foregoing DEFENDANTS’ MOTION TO DISMISS on for hearing before Department II

of the Eighth Judicial District Court, Clark County, Nevada, Regional Justice Center, 200

Lewis Avenue, Las Vegas, Nevada 89155, on the 28 June

9:00am
the hour of .m,, or as soon thereafter as counsel may be heard.

DATED this 22nd day of May, 2017.

ADAM PAUL LAXALT
Attorney General

By:__/s/ Barrack T Potter
BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General
Attorneys for Defendants State of Nevada,
dames Dzurenda, Scherrie Bean,
and Ronrico Mangapit

day of , 2017, at

Page 2 of 9

 
mo © aA GS oO PB w Ww

non we we we NY Ne OUwNSDlCUN NOK Bl Rll rl RSPtllllUlDaSlllUlLa lh lr
Oo 4 mM oO SF DO HMO KF CO HO DB NH Da FF HO NY KF CO

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 73 of 89

MEMORANDUM OF POINTS AND AUTHORITIES

I. BACKGROUND

Plaintiff, Shannon Carter (Plaintiff), is an inmate lawfully incarcerated in the
Nevada Department of Corrections (NDOC) and is currently housed at High Desert State
Prison (HDSP). On December 8, 2016, Plaintiff filed a Complaint pursuant to 42 U.S.C. §
1983 against John Doe, HDSP Dentist; S. Bruns, Dentist Assistant; Jane Doe, Dental
Assistant; the State of Nevada; and James Dzurenda, Director of NDOC. See Compl. On
February 22, 2017, Plaintiff filed an Amended Complaint against Defendants the State of
Nevada ex rel. NDOC; James Dzurenda, Director of NDOC; Scherrie Bean, a dental
assistant at HDSP; and Ronrico Mangapit, a dentist at HDSP (collectively referred to as
“Defendants”). Defendants Bean and Mangapit were served with the Summons and
Amended Complaint on April 7, 2017 through the NDOC. Defendant Dzurenda was
served with the Summons and Amended Complaint on April 27, 2017 through the NDOC.

Plaintiff asserts one cause of action in his Amended Complaint against the
Defendants for deliberate indifference to serious medical needs under the Eighth
Amendment. Am. Compl. at 4. Plaintiff alleges that Defendants Bean and Mangapit
were deliberately indifferent to his serious medical needs for “delaying treatment to (3)
effect [sic] teeth[.] [FJor [one] over 117 days[,] the [second] over 150 and the thired [sic]
tooth has still to this day has [sic] not been addressed.” fd. at 2. Plaintiff claims that
Defendant Dzurenda was deliberate and indifferent by failing to address the inadequate
dental procedure at HDSP, which he was aware of or should have been aware of. Id.

Plaintiff claims that “on 2/20/16 [he] informed dental at High Desert State Prison,
via medical kite, that [he] was having pain in some of [his] back teeth and would like to
be seen.” Jd. “On 2/29/16, [he] received a copy of [his] kite stating apt. scheduled by
defendant S. Bean.” Jd. Plaintiff further alleges that he was called to dental for an
examination 61 days from informing dental of his desire to be seen. Jd. At that
appointment Plaintiff alleges he was advised he would have to have treatment for his

teeth and was placed on a treatment list. Jd. at 5.

Page 3 of 9

 
oOo wan SG oO FF wD WH +

ese np pep nwo bw WHO DBO WMH WN FP FF RP FF FF KF KF KF KF K&S
eS ay OO oO F&F Oo NSN UF OllUlUlULhDlmlUCUCOUMUrmULUCUCUNLCUCFUlLlClCUCrtlmlCCUhRlUOULULDNULUrLlLUD

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 74 of 89

In his Amended Complaint, Plaintiff asserts that he attempted to resolve this
dispute by submitting grievances to NDOC. Jd. at 8. Plaintiff specifically references
Grievance Number 20063023297. Id. Plaintiff alleges in his informal grievance that
“HIDSP Dental Program and/or Policy is inadequate and deliberate indifference [sic] to my
serious medical needs[.]” See State of Nevada, Department of Corrections, Inmate
Grievance History, attached hereto as Exhibit A. The official response to that grievance
was that “the last time you saw dental was 4/29/16. It was noted you need fillings.
Because of the modified lockdown on unit 10 the list of I/M from unit 10 has grown. You
are on the dental list and will be seen at the next available appointment.” Id.

Plaintiff then filed a first level grievance disagreeing with the official response and
stating “[t]here is no reason it should have taken 117 days to be treated for a condition
that was determined by a dentist needed treatment.” Jd. The official response to
Plaintiff's first level grievance was that “[b]ased on your medical records, on 6/16/16, you
were evaluated, examined and given the necessary dental treatment (fillings) by the
dentist. Several x-rays were performed and you were advised if any other symptoms
develop, submit a kite and you will be scheduled accordingly.” Id.

Plaintiff filed a second level grievance and stated:

It take [sic] 147 days to be treated for my serious medical needs.
Upon treatment the dental doctor determined J had 4 more
cavities yet refused to treat them. He told me when I can no
longer take the pain put in a kite. I informed him | was in pain
and if J put in a kite they will charge me again when I [am]
already here. I was informed that I would be put on a dental
plan. [T]his has not happened. Please help.

Id. Dr. Aranas stated in the official response that:

Based on your medical records, on 4/4/16, you were scheduled to
see the dentist but unfortunately you were not seen because your
unit was on lock down on that day for safety and security
reasons. On 4/29/16, you had a dental consult. You were told that
you need fillings on teeth #18, 19 and 31 and pain medications
were prescribed. On 6/6/16, filling was done based on the finding
that this tooth had the largest cavity. X-rays were taken. Just
like any other Department, Inmate services and appointments
will be provided using the priority system established by the
institution dentist per AR 631. There other inmates waiting for
their turn to be seen. A dentist may extract several teeth, or fill

Page 4 of 9

 
Oo me nN Do a F&F WO WO F&

ono ww Nw NWN NS UuwNSlUWwNDlLUWDSllUCUDWN BOOP BO BE Ol BP Et El lt
mo nN DD ao fF DO NH FY SCF CO wn Bo FF wo NH YF &

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 75 of 89

multiple teeth, or extract one tooth or fill one tooth depending on
the case and the situation and time needed and available. You
are advised to submit a kite about your dental complaint and
service will be rendered appropriately and accordingly.

Id.
Il, LEGAL STANDARD

A. Failure to State a Claim

A pleading is subject to certain rules; primary among them is that a plaintiffs
complaint must adhere to Nev. R. Civ. P. 8(a), which provides:

A pleading which sets forth a claim for relief [. . .] shall contain (1)
a short and plain statement of the claim showing that the pleader
is entitled to relief; and (2) a demand for judgment for the relief
the pleader seeks. Relief in the alternative or of several different
types may be demanded.

NEV. R. CIv. P. 8(a). The State of Nevada follows a notice pleading standard as to NEV. R.
Civ. P. 8(a) and the sufficiency of the complaint. See Crucil v. Carson City, 95 Nev. 583, 585,
600 P.2d 216, 217 (1979) (“[T]he pleading of [a] conclusion, either of law or fact, is sufficient
so long as the pleading gives fair notice of the nature and basis of the claim.”).
Nevertheless, even under the notice pleading standard, “[a] complaint must set forth
sufficient facts to establish all necessary elements of a claim for relief [. . .] so that the
adverse party has adequate notice of the nature of the claim and relief sought.” Hay v. Hay,
100 Nev. 196, 198, 678 P.2d 672, 674 (1984) Gnternal citations omitted).

Nev. R. CIv. P. 12(b)(5) allows this Court to dismiss a complaint for “failure to state
a claim upon which relief can be granted.” When reviewing a motion to dismiss under
NEV. R. Crv. P. 12(b)(5), this Court “must construe the pleadings liberally and accept all
factual allegations in the complaint as true.” Blackjack Bonding v. City of Las Vegas
Mun. Ct., 116 Nev. 1213, 1217, 14 P.3d 1275, 1278 (2000). In doing so, “this [C]ourt must
draw every fair inference in favor of the non-moving party.” Id. “A complaint will not be
dismissed for failure to state a claim unless it appears beyond a doubt that the plaintiff

could prove no set of facts which, if accepted by the trier of fact, would entitle him or her

Page 5 of 9

 
©o OD NY Oo oO ek wW WN

Do po NS WO RD ND ND ONO ON et
ont tm oa fF SS NWO YF CO Oo we ND oO fF SO HS KF SF

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 76 of 89

to relief.” Jd. (quoting Simpson v. Mars Inc., 113 Nev. 188, 190, 929 P.2d 966, 967
(1997)). Conclusory allegations are “not entitled to be assumed true,” and a “formulaic
recitation of the elements” of a claim is insufficient to state a claim. Ashcroft v. Iqbal, 556
U.S. 662, 681 (2009) Gnternal quotation marks omitted). Thus, a complaint that is
“vague and conclusory” fails to state a claim. Madera v. State Indus. Ins. Sys., 114 Nev.
253, 259, 956 P.2d 117, 121 (1998).

“As a general rule, the court may not consider matters outside the pleading being
attacked.” Breliant v. Preferred Equities Corp,, 109 Nev. 842, 847, 858 P.2d 1258, 1261
(1993). “However, the court may take into account matters of public record, orders, items
present in the record of the case, and any exhibits attached to the complaint when ruling
on a motion to dismiss for failure to state a claim upon which relief can be granted.” Id.
Additionally, “a document is not outside the complaint if the complaint specifically refers
to the document and if its authenticity is not questioned.” Branch v. Tunnell, 14 F.8d
449, 454 (9th Cir.1994) overruled on other grounds by Galbraith v, Cty. of Santa Clara,
307 F.8d 1119, 1125-26 (9th Cir.2002).

B. Service of Process

NEv. R. Crv. P. 12(b)(8) and 12(b)(4) provide for dismissal of an action due to defects
in service of process, The Nevada Supreme Court has held that “notice is not a substitute
for service of process. Personal service or a legally provided substitute must still occur in
order to obtain jurisdiction over a party.” C.H.A. Venture v. G.C. Wallace Consulting

Eng'rs, Inc., 106 Nev. 381 384, 794 P.2d 707, 709 (1990).

If a service of the summons and complaint is not made upon a
defendant within 120 days after the filing of the complaint, the
action shall be dismissed as to that defendant without prejudice
upon the court's own initiative with notice to such party or upon
motion, unless the party on whose behalf such service was
required files a motion to enlarge the time for service and shows
good cause why such service was not made within that period. If
the party on whose behalf such service was required fails to file
a motion to enlarge the time for service before the 120-day
service period expires, the court shall take that failure into
consideration in determining good cause for an extension of
time. Upon a showing of good cause, the court shall extend the

Page 6 of 9

 
mo wm NN DS a Fe BD fF

bo bo BO WO OND OND OND OND ODO ra a EH st
on he ao fF &S NY KF CS Oo BN TD oF Oe SUL LUO

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 77 of 89

time for service and set a reasonable date by which service
should be made.
NRCP 4(i). “To avoid dismissal of a case, NRCP 4(i) requires a party who fails to
effectuate service of process within 120 days from the filing of the complaint to
demonstrate good cause for the delay of service.” Saavedra-Sandoval v. Wal-Mart Stores,
126 Nev. 592, 594, 245 P.3d 1198, 1199 (2010). “Dismissal is mandatory unless there is a
legitimate excuse for failing to serve within the 120 days.” Scrimer v. Eighth dud. Dist.
Ct. ex rel. Cty. of Clark, 116 Nev. 507, 512-13, 998 P.2d 1190, 1193 (2000).
Il. ARGUMENT
A. Plaintiffs Complaint Fails to Meet the Elements for a Claim for
Deliberate Indifference to Serious Medical Needs and Must be
Dismissed.

“Under 42 U.S.C. § 1983, to maintain an Eighth Amendment claim based on prison
medical treatment, an inmate must show deliberate indifference to serious medical
needs.” Jeti v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal quotations omitted).
The test for deliberate indifference consists of two parts. /d. “First, the plaintiff must
show a serious medical need by demonstrating that failure to treat a prisoner's condition
could result in further significant injury or the unnecessary and wanton infliction of
pain.” Id. “Second, the plaintiff must show the defendant's response to the need was
deliberately indifferent.” Id. The second prong is “satisfied by showing (a) a purposeful
act or failure to respond to a prisoner's pain or possible medical need and (b)
harm caused by the indifference.” Jd. (emphasis added).

“A difference of opinion between a prisoner-patient and prison medical authorities
regarding treatment does not give rise to a § 1983 claim.” Franklin v. State of Or., State
Welfare Div., 662 F.2d 1337, 13844 (9th Cir. 1981). To establish that a difference of
opinion amounted to deliberate indifference, the prisoner “must show that the course of
treatment the doctors chose was medically unacceptable under the circumstances” and
“that they chose this course in conscious disregard of an excessive risk to [the prisoner's]

health.” Jackson v. McIntosh, 90 F.3d 330, 382 (9th Cir, 1996). When a prisoner alleges

Page 7 of 9

 
Oo Oo NO oO FF CO NY FE

mow we Nw WwW NY WN NHN NF BF Se Se Ee SE El PUL lm
on G@® oO FF OH NW YF OO DBD woe HF Oa Fk wo NY eF GS

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 78 of 89

that delay of medical treatment evinces deliberate indifference, the prisoner must show
that the delay led to further injury. See Shapley v. Nev. Bd. of State Prison Comm’rs, 766
F.2d 404, 407 (9th Cir. 1985) (holding that “mere delay of surgery, without more, is
insufficient to state a claim of deliberate medical] indifference”).

Here, the crux of Plaintiff's case is that “[t]here is no reason it should have taken
117 days to be treated for a condition that was determined by a dentist needed
treatment.” See Exhibit A. However, “mere delay of surgery, without more, is
insufficient to state a claim of deliberate medical indifference.” See Shapley, 766 F.2d at
407. Plaintiff has failed to allege “a purposeful act or failure to respond to a prisoner's
pain or possible medical need” and “harm caused by the indifference.” Jett, 439 F.3d at
1096. Conversely, Plaintiff admits in his Amended Complaint that he was seen multiple
times and treated by the dental office. See Am. Compl. generally; see also Exhibit A.
Therefore, Plaintiff's Complaint fails to state a claim for deliberate indifference to serious
medical needs and must be dismissed.

B. In the Alternative, Plaintiffs Amended Complaint Must be
Dismissed Against Dzurenda Because Plaintiff Failed to Serve
Within the 120 Day Timeframe and Cannot Show Good Cause for His
Failure

Plaintiffs Complaint must be dismissed against Dzurenda for failure to serve
within 120 days. “To avoid dismissal of a case, NRCP 4(j) requires a party who fails to
effectuate service of process within 120 days from the filing of the complaint to
demonstrate good cause for the delay of service.” Saavedra-Sandoval v. Wal-Mart Stores,
126 Nev, 592, 594, 245 P.3d 1198, 1199 (2010). “Dismissal is mandatory uniess there is a
legitimate excuse for failing to serve within the 120 days.” Scrimer v. Eighth Jud. Dist.
Ct. ex rel. Cty. of Clark, 116 Nev. 507, 512-13, 998 P.2d 1190, 1193 (2000).

On December 8, 2016, Plaintiff filed his Complaint and named Dzurenda as a
defendant. Plaintiff did not serve Dzurenda until April 27, 2017, which is 140 days from
the time the Complaint was filed. Plaintiff will not be able to show good cause as to why

service was not completed within 120 days. Plaintiff will not be able to show good cause

Page 8 of 9

 
oot GD oO eR wo NW e

wo we wh WwW NH ON UNS UND OND Oe RP eS iP Ell ll llr lr
oan ma F&F wD NF oO DP woe OO oT es wee SP FS 8S

 

 

Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 79 of 89

as to why a motion to extend time to serve was not filed with this Court. Therefore,
Plaintiffs Complaint must be dismissed against Dzurenda.
IV. CONCLUSION

Defendant respectfully requests this Court dismiss Plaintiffs Complaint for failure
to state a claim under NEV. R. Cry. P. 12(b)(5) because Plaintiffs Complaint fails to meet
the elements for a claim for deliberate indifference to serious medical needs. In the
alternative, this Court should dismiss Plaintiffs Complaint against Dzurenda for failure
to serve within 120 days.

DATED this 22nd day of May, 2017.

ADAM PAUL LAXALT
Attorney General

By:__/s/ Barrack T Potter
BARRACK T POTTER (Bar No. 14105)
Deputy Attorney General
Attorneys for Defendants State of Nevada,
James Dzurenda, Scherrie Bean, and Ronrico
Mangapit

Page 9 of 9

 
. Cage 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 80 of 89
EXHLBIT “io

EXWLBLY * 16
Aesiole lepl ‘Vecuments
‘ Cage 2:17-cv-0168-RFB-EJY Document 49 Filed 11/05/19 Page 81 of 89

Q\sore Tekuin Sor my

 

 

 

 

 

 

 

eat tee bile HITIV-C INMATE REQUEST FORM
1.) INMATE NAME DOC # 2.) HOUSING UNIT 3.) DATE
Shannen Carter W773 BOY 7-16-47
4.) REQUEST FORM TO: (CHECK BOX) ___ MENTAL HEALTH ___ CANTEEN
___ CASEWORKER __. MEDICAL ____ LAW LIBRARY ___ DENTAL
___ EDUCATION ___ VISITING ___ SHIFT COMMAND

___ LAUNDRY ___ PROPERTY ROOM S< OTHER Kh brekn

5.) NAME OF INDIVIDUAL TO CONTACT: Pp. tWillom Mbucdken

    

     

<eiems rrearec Civ;

ok Le) QV

*

Af
7.) INMATE SIGNATURE Marne, Clothe. poc# 707K 3

8.) RECEIVING STAFF SIGNATURE DATE

gaty \ncho,

 

 

 

 

 

 

 

 

 

 

 

 

 

10.) RESPONDING STAFF SIGNATURE &. rill DATE PLIST 2

DOC — 3012 (REV. 7/01)
“AT BY #Eqge 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 82 of 89

EXWIBIT * \
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 83 of 89

Minutes of Proceedings
2:17-cv-01628-RFB-GWF Carter v. Bean et al

United States District Court
District of Nevada
Notice of Electronic Filing

The following transaction was entered on 10/18/2018 at 8:18 PM PDT and filed on
10/10/2018

 

Case Name: Carter v. Bean et al
Case Number: 2:17-cv-01628-RFB-GWE
Filer:

Document Number: 33(No document attached)

Docket Text:

MINUTES OF PROCEEDINGS - Motion Hearing held on 10/10/2018 before
the Honorable Richard F. Boulware, II. Crtrm Administrator: Blanca Lenzi;
Pla Counsel: Shannon Carter, Pro Se; Def Counsel: Matthew Feeley, Deputy
A.G., Frank Toddre, Deputy A.G; Court Reporter: Patty Ganci; Time of
Hearing: 72:03 PM - 12:26 PM; Courtroom: 7C.

Pro se Piaintiff Shannon Carter is present in custody. The Court makes
preliminary statements and hears representations of plaintiff and defense
counsel regarding the [11] Motion for Temporary Restraining Order and [12]
Motion for Preliminary Injunction.

For the reasons stated on the record at the hearing,

IT 1S ORDERED that Plaintiff Shannon Carter's [11] Motion for Temporary
Restraining Order is DENIED without prejudice pending the resolution
presented by the Defendants. Defense: counsel. shall 1ake.the-

 
 
  

      

-Week:time frame: A-iOtiCE Of éomipitance: shall’ be fi led-under'seat™

ITIS FURTHER ORDERED that Plaintiff Shannon Carter's [12] Motion for
Preliminary Injunction is DENIED without prejudice.
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 84 of 89

 

9 di tv~ o1u3g - -€3

PlamtS,
PRILE IN SUPPORT OF SIAINITIFES

MOTION FoR PARTIAL Sitwnagy
“SUDGMENT

Vs.

Dean et al si

' Delendon
Herds Ns, Statement af he Case.

“nis 15 9 1983 ochan tied ‘hy o ofisoner ab Yoon desert State Seon

Jee MNns sens ancl ao ce ON At At ay NAC ayy PAC VIAC a plo kis Substank &

 

 
   
      

14 th an,

fienaivhef)

HSS rene es Sey Te medical needs clans,

Statement ot facts :

AS Set farth in the accomoonurs eclaratian oF ‘Moe lank Sh, Shannen Carker
Be ; 2 g Ce os dedac SOUTDOAYY Ory ae a: i eT 4 exh *2,

 

     

 

 

 

 

 

 

 

 

 

 

 
Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 85 of 89

 

A_orisoner Moy assesk 9 Sourkeenth amendment Sulp Staak we due. ofocess

Glam o Ve qccost san ato the the delicate sod Clete a gusnn AN csols

ie
Soa medical needs ot Ye Piisemer Shocks the Consc ence. . Lemyre Vi fal Deas Lorts,

# Behoh., 7a F.3d ind 1075 Coo aes y A ptisan's officals deliberately wAgecent
toncluck ill jenecallu Shock Moe, comacaenc, So Aas, as the onsen ofl pod bine

+o _delilrecoke Dekore i
AES Heldiog, Soh aseete delay 0 Sandon, giisnnes ina Acbisk, cenutlion in nfeckon

and loss of beets sarsed H0_fusph astenduneak oan Machsbled Vi talucn, 31 F.2d

454. 46] (3% Car, 2AO4 Baumer ok CASES ‘nave. eld Wnal Sick call Ofoceduces

that did aot gex emt odeouake dsseaasneck of pusonec’s ‘emgicsaks—acecanstitabonalby

wnddequole Ln \he costant Co,
fae at "\ess boo meats ond Fout ments in Whe Vace of ciulkigle Complaints, onl geddhings

tebe hreated . Kelduny Ware, mont, slelau At Anenboo Lon Maocine, ASS, ¥ 2 Goce of. ae
Prisoners repeated comglals supped. del lrex ake. ad WGecente C\sim Lomplacts

Sunpacked an whetence ob acbual Kaausledae ta, Ve. dentist Nance. Vv. Mack cer 133 ud

16%31097 Naf) te agT)

 

 

 

 

  

 

 

 

 

 

 

ia

 

 

 

 

A, Plant ft hack a Serious Medical need

Under ths conskuiution oeison of Siciale feed Qrowide. care, only

far Serious Medical needs” Estelle Vi Camble tad us. 92 % Ct. 395 1476
Many Courts lave eld Kat Oo Secsaus medical ted. 1S ane, Mat has. Ween diagoased

by 4 phusicran as mandabvacn Lrcatmnent ar one, thal 15 Se bVinns +424 ven

 

 

 

a “ay person wWauld easily TS DONI2e, the necessity, ot Dochora attentian.
Broun Vi Adhoson 287, FAA BY SLC ar s600) Ln Yee snotont cose, Yn,

defendants physician mandated breakmenk of 4-24-16 TE S Manas oo \ee\\n

Hig Fig and ¥3)

 

 

 

 

 

 

 

 

 

BK. The. def eadants ‘nod, Koassledoe. of Mandsths deriabs Mecren\ neecks.

As Uae Supreme court pub sk, thee, o pasar offic tak the veguake ce
——tinuuiledge of Substeniwe nsk 150 question of Sack Subseck ta demaastrakien on Une usual wlays,

 

 

 

 

Famer SIL ILS. of 843. gee olsen Vance, Vi Pebers. an Gad 991, 998 (9 wr 1954) Spruce Vi
Sargent 144 F.3d 703785 - 84 Ce car rane ) :
q

 

 
y Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 86 of 89

  
 

Tans scion ral furry * Vv Scott pag EBA yaa. SSS (e** oe wot)
To \ne. yastant CAs Ss

~Talndge ob Dents dag gaukts, ponond need of dental brecment Vie. ‘ulkole.
Kates , Anevanie Summens and _Comslarys and, TROY neacinas .

Ci, The defendants delsued andor _tefuscd ts break PlanhsSis Serious wicdiccl needs.
As o general + sie aa endian Woks (Vy medicals,

‘a Sand

 

 

 

 

 

 

 

 

       
  

winrse ay seg At

 

medical need whch “east \ceakeneat ‘by & uence’

Qucian on 4-24. 1b _
Plaul ffs medical Veealment Lac Yoese> sesnes ides ook Sally addressed anh. \\

 

fuoust oh BOR. over uae yeni \akey

>». Fauluse. to ktect pluakiEE Lonel, seaulted oo fuchec Sap Kscank AWA
R} vod

On 4-29-16 Ye. debe, Yeekn “ig #iq
aod atl plant Lf tons nok rected ea Ruquak oh SOR Aud AAS and. Sess
Menths \atey Subiec ung plant ff to “Uaneressaru Wonkent wi botwn ok oon LE.

J
Suuclling, Vou Bleeding gums, Un gaine seats Bloadk gic ssuve Aecveily postal

REC ke unable, to enk amd Shee

 

 

 

 

 

 

 

 

 

 

  
 
 

 

dye, extverne pain Waal Sook, 19, plana, wrk one. wmore, tooth bod bs be
extrackect ¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cte Gir iat) Ti. tantok ‘be acqued veh ee Wenbaats Deurenda, uilaamns, “bueoramine,

Shework, anell, Wash and Aconas dd tod leacn oh Ye delineate and sndiStes exe,

 
: Case 2:17-cv-01628-RFB-EJY Document 49 Filed 11/05/19 Page 87 of 89

46 gionishts Serious get Weal aceds ay dental Ww Yas tase glankit} dea Sed ng fio,
and need of -Aolmen due. bo denkals ‘sunnah “Adlai of onedscn\ \eonkenenct =a

 

 

 

 

 

 

 

Warshell We Vo\3- re

ofS icsals Ln omabes Congtitubancl ssolnks AS sukSiaenk So estoldsl, uability under 43°

 

  

 

 

 

 

 

 

-—___Kequitot foc hele. Thampsan Vi Upsiaue fucks, Xetos 4S £34 447 una ( 5 tas, nec)
CONCLUSTAN
Far \oe ¢ ited, grant gar tial

 

 

Summary Ludqment an Nab, ye We, plant ff * ms Substantive.

Clams The
at tool. Gpikesson Vf Coughlin, 45 6.24 S64 511

Dated this 30 Th diy of Orda ber O19

 

 

 

 

 

 

 

Aesspct uly Juba fed,
fail

anna larter 79 Iz

Eo fox Saeing As 89070

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 7-CVy01628-RFB-EJY Document 49 Filed 11/05/1
Shannon Carter ©0713
V0. Bor 103
ALndian Springs Nv. B40 7
oy £p,
Sf

  

yee, Men:
Ce ON
hag

UNITED STATES DISTESCT CoUET Tastee te NeveRme

Shennan Cocber

 

 

 

 

 

 

“Plant Sf CaseNe, 2:11 -cv- 0\4a8- REB-EDY
Vs. SIAIMENTS OF UNDISPUTED
FACTS
Dean er ales
“DeSendants

 

 

 

bd Plant ff desk whormed defendants ot need a dent a\
‘walmeat os eocly os 230 lle Vie tnedical Kite, /

Bs) Defendants determaned 2 ontitt had a devious Medical need
Shah Wacranted Medi eg\ \reckonemnt ba g Me enced ° hysician on if. aa. 2b

Zé. fillegs on teeth 187 19# ond 3)

 

 

 

 

 

on Asetly tig es ond 3, sg
Uvmabals, \pad te \be ewhrocked

ee,

i

 

tuqust of dig tanth I was fever Ted atch
alana, waive ome Moe. Argh

 

 

 

 

Dated Pos 40 30 oy a F octber 20 ‘9

_Marnen. Cartba

Meaney Carver OTA S

LO. Box go8
tadban Springs WM. F076
                 

 

 

   

wrod
—— ERED
a

     

 
 

ae nisin cont
., 2K AS gists ¥ |
ER TO REUACA gcc ty

 

    

“45 Vegas NM &

th
if

 

 

Chrk of the leurt US spre Burd

333 Jes Vegas BLVD. S0.-Rm7 1334

 

 

 

COMMERCIAL BASE

 

 

 

 

USPS PRIORITY I

VICTOR JOHNSON

LAS VEGAS STATE MAIL SERVICES
855 E WASHINGTON AVE #12

LAS VEGAS NV 88101

SHIP US DISTRICT COURT
TO: 333 LAS VEGAS BLVD §

LAS VEGAS NV 89101-7065

 

USPS TRACKING H

MLL
